Exhibit 10.37

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BY AND AMONG

KHOF ACQUISITIONS, INC.,

SOLO CUP COMPANY,

SF HOLDINGS GROUP, INC.,

AND

SOLO CUP OPERATING CORPORATION

September 7, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    Definitions    1 2.    Purchase and Sale of Acquired
Assets; Assumption of Assumed Liabilities    1    (a)    Purchase and Sale of
Assets    1    (b)    Assumption of Liabilities    1    (c)    Preliminary
Purchase Price    1    (d)    The Closing    1    (e)    Deliveries at the
Closing    2    (f)    Preparation of Working Capital Statement    2    (g)   
Adjustment to Preliminary Purchase Price    3    (h)    Allocation    4 3.   
Representations and Warranties of the Solo Parties    4    (a)    Organization
of the Solo Parties    4    (b)    Authorization of Transaction    4    (c)   
Noncontravention    4    (d)    Brokers’ Fees    5    (e)    Assets    5    (f)
   CEGI    5    (g)    Financial Statements    6    (h)    Events Subsequent to
Most Recent Fiscal Month End    6    (i)    Legal Compliance    8    (j)    Tax
Matters    8    (k)    Real Property    8    (l)    Intellectual Property    9
   (m)    Contracts    10    (n)    Insurance    11    (o)    Litigation    11
   (p)    Employee Benefits    11    (q)    Environmental, Health, and Safety
Matters    12    (r)    Employees    13    (s)    Licenses and Permits    13   
(t)    Customers and Suppliers    13    (u)    Affiliate Relationships    14   
(v)    Disclaimer of other Representations and Warranties    14 4.   
Representations and Warranties of the Buyer    15    (a)    Organization of the
Buyer    15    (b)    Authorization of Transaction    15    (c)   
Noncontravention    15    (d)    Brokers’ Fees    15    (e)    Financing    15

 

i



--------------------------------------------------------------------------------

               Page 5.    Pre-Closing Covenants    16    (a)    General    16   
(b)    Notices and Consents    16    (c)    Operation of Business    16    (d)
   Access    16    (e)    Notice of Developments    17    (f)    Exclusivity   
17    (g)    Collective Bargaining Agreements; Multiemployer Plan    17    (h)
   Intercompany Accounts of CEGI    17    (i)    Financing Related Cooperation
   18 6.    Post-Closing Covenants    18    (a)    General    18    (b)   
Litigation Support    19    (c)    Transition    19    (d)    Covenant Not to
Compete    20    (e)    Multiemployer Plan; Bond    21    (f)    COBRA and WARN
Obligations    21    (g)    Assumption of Employer Responsibilities    21    (h)
   Non-Solicitation of Division Employees Non-Solicitation by the Solo Parties
   22    (i)    Non-Solicitation by the Buyer    22    (j)    Mail and Other
Communications    22    (k)    Collection of Accounts Receivable    23    (l)   
Confidentiality    23 7.    Conditions to Obligation to Close    23    (a)   
Conditions to Obligation of the Buyer    23    (b)    Conditions to Obligation
of the Solo Parties    24 8.    Remedies for Breaches of this Agreement    25   
(a)    Survival of the Solo Parties’ Representations, Warranties, and Covenants
   25    (b)    Survival of the Buyer’s Representations and Warranties    26   
(c)    Indemnification Provisions for Benefit of the Buyer    26    (d)   
Indemnification Provisions for Benefit of the Solo Parties    28    (e)   
Matters Involving Third Parties    29    (f)    Determination of Adverse
Consequences    30    (g)    Exclusive Remedy    30    (h)    Environmental
Remedies    30 9.    Termination    30    (a)    Termination of Agreement    30
   (b)    Effect of Termination    31 10.    Miscellaneous    31    (a)    Press
Releases and Public Announcements    31    (b)    No Third-Party Beneficiaries
   31    (c)    Entire Agreement    31

 

ii



--------------------------------------------------------------------------------

               Page   

(d)

   Succession and Assignment    32   

(e)

   Counterparts    32   

(f)

   Headings    32   

(g)

   Notices    32   

(h)

   Governing Law    33   

(i)

   Amendments and Waivers    33   

(j)

   Severability    33   

(k)

   Expenses    33   

(l)

   Construction    33   

(m)

   Incorporation of Exhibits and Schedules    33   

(n)

   Tax Matters    33   

(o)

   Employee Benefits Matters    34   

(p)

   Bulk Transfer Laws    36   

(q)

   Arbitration    36

 

iii



--------------------------------------------------------------------------------

APPENDIX A—Defined Terms    A-1 EXHIBIT A—Forms of Assignments   

   A-1    Form of Conveyance and Bill of Sale    A-2    Form of Trademark
Assignment    A-3    Form of Patent Assignment    A-4    Special Warranty Deed –
Appleton    A-5    Special Warranty Deed – Oshkosh    A-6    Assignment and
Assumption – Appleton Lease    A-7    Assignment and Assumption – Indianapolis
Leases

EXHIBIT B—Form of Assumption

EXHIBIT C—Working Capital Schedule

EXHIBIT D—Allocation Schedule

EXHIBIT E—Financial Statements

EXHIBIT F—Form of Transition Agreement

Disclosure Schedule

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into on September 7,
2007, by and among KHOF Acquisitions, Inc., a Delaware corporation (the
“Buyer”); Solo Cup Company, a Delaware corporation (“Solo Cup”); SF Holdings
Group, Inc., a Delaware corporation (“SF Holdings”); and Solo Cup Operating
Corporation, a Delaware corporation (“SCOC” and, together with Solo Cup and SF
Holdings, the “Solo Parties”). The Buyer and the Solo Parties are referred to
collectively herein as the “Parties.”

This Agreement contemplates a transaction in which the Buyer will purchase
substantially all of the assets (and assume substantially all of the
liabilities) of the Hoffmaster Division currently owned and operated by the Solo
Parties (the “Division”) in return for cash.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. DEFINITIONS.

For purposes of this Agreement, capitalized terms and variations thereof have
the meanings specified or referenced in APPENDIX A.

2. PURCHASE AND SALE OF ACQUIRED ASSETS; ASSUMPTION OF ASSUMED LIABILITIES.

(a) Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Solo Parties free and
clear of all Security Interests (other than Permitted Security Interests), and
the Solo Parties agree to sell, transfer, convey, and deliver to the Buyer free
and clear of all Security Interests (other than Permitted Security Interests),
all of the Acquired Assets at the Closing for the consideration specified below
in this Section 2.

(b) Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to assume and become responsible for all of the
Assumed Liabilities at the Closing. Notwithstanding the foregoing, the Buyer
will not assume or have any responsibility with respect to any obligations or
liabilities that are Excluded Liabilities and the Solo Parties shall pay,
perform, and discharge all Excluded Liabilities.

(c) Preliminary Purchase Price. The Buyer agrees to pay to the Solo Parties at
the Closing $170,000,000 (the “Preliminary Purchase Price”) by delivery of cash
in the amount of the Preliminary Purchase Price payable by wire transfer or
delivery of other immediately available funds. The Preliminary Purchase Price
shall be allocated among the Solo Parties as set forth in Section 2(c) of the
Disclosure Schedule. The Preliminary Purchase Price will be subject to
post-Closing Adjustment as set forth below in this Section 2.

(d) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Bell, Boyd & Lloyd LLP in
Chicago, Illinois, commencing at 9:00 a.m. local time on the second business day
following the satisfaction or

 

1



--------------------------------------------------------------------------------

waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
the Parties may mutually determine (the “Closing Date”).

(e) Deliveries at the Closing. At the Closing, (i) the Solo Parties will deliver
to the Buyer the various certificates, instruments, and documents referred to in
Section 7(a) below; (ii) the Buyer will deliver to the Solo Parties the various
certificates, instruments, and documents referred to in Section 7(b) below;
(iii) the Solo Parties will execute, acknowledge (if appropriate), and deliver
to the Buyer (A) assignments (including real property and intellectual property
transfer documents) in the forms attached hereto as EXHIBITS A-1 through A-7 and
(B) such other instruments of sale, transfer, conveyance, and assignment as the
Buyer and its counsel reasonably may request; (iv) the Buyer will execute,
acknowledge (if appropriate), and deliver to the Solo Parties (A) an assumption
in the form attached hereto as EXHIBIT B and (B) such other instruments of
assumption as the Solo Parties and their counsel reasonably may request; and
(v) the Buyer will deliver to the Solo Parties the consideration specified in
Section 2(c) above.

(f) Preparation of Working Capital Statement

(i) Within 45 days after the Closing Date, the Buyer will prepare and deliver to
the Solo Parties a draft working capital statement, which will include a
calculation of the Net Working Capital as of the Closing Date (the “Draft
Working Capital Statement”) for the Division as of the close of business on the
Closing Date (determined on a pro forma basis as though the Parties had not
consummated the transactions contemplated by this Agreement). The Buyer will
prepare the Draft Working Capital Statement on the same basis and using the same
principles, practices, methods, and assumptions utilized in determining the
Estimated Net Working Capital (as set forth in EXHIBIT C), in accordance with
the schedule set forth in EXHIBIT C attached hereto.

(ii) Unless the Solo Parties deliver written objections to the Draft Working
Capital Statement in reasonable detail containing all objections and the basis
thereof to the Buyer within 30 days after receiving the Draft Working Capital
Statement and the calculation of the Net Working Capital contained therein, the
Solo Parties shall be deemed to have accepted and agreed to the Draft Working
Capital Statement. The Buyer and the Solo Parties will use reasonable efforts to
resolve any such objections themselves and any resolution by them of such
objections shall be final, conclusive and binding. If the Parties do not obtain
a final resolution within 15 days after the Buyer has received the statement of
objections, however, the Buyer and the Solo Parties will mutually select an
independent accounting firm mutually acceptable to them to resolve any remaining
objections. If the Buyer and the Solo Parties are unable to agree on the choice
of an accounting firm, they will select a nationally-recognized accounting firm
by lot (after excluding their respective regular outside accounting firms). The
determination of any accounting firm so selected will be set forth in writing
and will be final, conclusive, and binding upon the Parties. The accounting firm
shall not assign a value to any of the remaining items in dispute that is
greater than the greatest value or lower than the lowest value assigned by the
Buyer and the Solo Parties. The accounting firm review will be limited solely to
the items in the statement of objections that are still in dispute between

 

2



--------------------------------------------------------------------------------

the parties and presentations by Buyer and the Solo Parties, and not by
independent review. The accounting firm shall render its written decision, upon
which a judgment may be entered in any court having jurisdiction thereof, within
45 days after its selection pursuant to this Section 2(f)(ii). The Buyer will
revise and promptly deliver to the Solo Parties the Draft Working Capital
Statement as appropriate to reflect the resolution of any objections thereto
pursuant to this Section 2(f)(ii), which shall include the calculation of the
finally determined Net Working Capital amount. The “Working Capital Statement”
shall mean the Draft Working Capital Statement together with the revisions
thereto, if any, pursuant to this Section 2(f)(ii).

(iii) In the event the Parties submit any unresolved objections to an accounting
firm for resolution as provided in Section 2(f)(ii) above, the Buyer and the
Solo Parties will share responsibility for the fees and expenses of the
accounting firm as follows:

(A) if the accounting firm resolves all of the remaining objections in favor of
the Buyer (the Net Working Capital so determined is referred to herein as the
“Low Value”), the Solo Parties will be responsible for all of the fees and
expenses of the accounting firm;

(B) if the accounting firm resolves all of the remaining objections in favor of
the Solo Parties (the Net Working Capital so determined is referred to herein as
the “High Value”), the Buyer will be responsible for all of the fees and
expenses of the accounting firm; and

(C) if the accounting firm resolves some of the remaining objections in favor of
the Buyer and the rest of the remaining objections in favor of the Solo Parties
(the Net Working Capital so determined is referred to herein as the “Actual
Value”), the Solo Parties will be responsible for that fraction of the fees and
expenses of the accounting firm equal to a quotient equal to (x) the difference
between the High Value and the Actual Value divided by (y) the difference
between the High Value and the Low Value, and the Buyer will be responsible for
the remainder of the fees and expenses.

(iv) The Buyer will make the work papers and back-up materials used in preparing
the Draft Working Capital Statement, and the books, records, and financial staff
of the Division, available to the Solo Parties and their accountants and other
representatives at reasonable times and upon reasonable notice at any time
during (A) the preparation by the Buyer of the Draft Working Capital Statement,
(B) the review by the Solo Parties of the Draft Working Capital Statement, and
(C) the resolution by the Parties of any objections thereto.

(g) Adjustment to Preliminary Purchase Price. The Preliminary Purchase Price
will be adjusted as follows:

(i) If the Net Working Capital exceeds, by an amount in excess of $500,000, the
Estimated Net Working Capital, the Buyer will pay to the Solo Parties an amount
equal to the difference between (A) such excess minus (B) $500,000, by wire
transfer or

 

3



--------------------------------------------------------------------------------

delivery of other immediately available funds within three business days after
the date on which the Net Working Capital is finally determined pursuant to
Section 2(f) above. This additional amount shall be allocated among the Solo
Parties in accordance with Section 2(c) of the Disclosure Schedule. In the event
that the Net Working Capital exceeds the Estimated Net Working Capital by an
amount of $500,000 or less, no adjustment to the Preliminary Purchase Price
shall be made.

(ii) If the Estimated Net Working Capital exceeds, by an amount in excess of
$500,000, the Net Working Capital, the Solo Parties will pay to the Buyer an
amount equal to the difference between (A) such excess minus (B) $500,000, by
wire transfer or delivery of other immediately available funds within three
business days after the date on which the Net Working Capital is finally
determined pursuant to Section 2(f) above. In the event that the Estimated Net
Working Capital exceeds the Net Working Capital by an amount of $500,000 or
less, no adjustment to the Preliminary Purchase Price shall be made.

The Preliminary Purchase Price as so adjusted is referred to herein as the
“Purchase Price.”

(h) Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Acquired Assets for all purposes (including
financial accounting and tax purposes) in accordance with the allocation
schedule attached hereto as EXHIBIT D.

3. REPRESENTATIONS AND WARRANTIES OF THE SOLO PARTIES.

The Solo Parties represent and warrant, jointly and severally, to the Buyer that
the statements contained in this Section 3 are correct and complete, except as
set forth in the disclosure schedule accompanying this Agreement (the
“Disclosure Schedule”). The Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this
Section 3.

(a) Organization of the Solo Parties. Each of the Solo Parties and CEGI (Hong
Kong) Limited (“CEGI”) is a corporation duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation (or, in
the case of CEGI, has a status equivalent to the foregoing under applicable Hong
Kong law).

(b) Authorization of Transaction. Each of the Solo Parties has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder. Assuming due
authorization, execution and delivery by the Buyer, this Agreement constitutes
the valid and legally binding obligation of each of the Solo Parties,
enforceable in accordance with its terms and conditions.

(c) Noncontravention. Except as set forth in Section 3(c) of the Disclosure
Schedule, neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby (including the assignments
and assumptions referred to in Section 2 above), will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which any of the Solo Parties or CEGI is subject or any provision of
the charter or

 

4



--------------------------------------------------------------------------------

bylaws of any of the Solo Parties or CEGI or (ii) violate, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which any of the Solo Parties or CEGI is a party or by which it
is bound or to which any of its assets is subject (or result in the imposition
of any Security Interest other than a Permitted Security Interest upon any of
its assets), including the Material Contracts and the Customer and Supplier
Agreements, except with respect to clause (ii) where the violation, breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not be material to the Division. None of the
Solo Parties needs to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency or
third party in order for the Parties to consummate the transactions contemplated
by this Agreement (including the assignments and assumptions referred to in
Section 2 above), except (A) for compliance with the Hart-Scott-Rodino Act,
(B) where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not be material to the Division, and (C) as disclosed
in Section 3(c) of the Disclosure Schedule.

(d) Brokers’ Fees. The Solo Parties have no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated. Except as set forth in Section 3(d) of the Disclosure
Schedule, none of the Solo Parties has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

(e) Assets. (i) Except as disclosed in Section 3(e) of the Disclosure Schedule,
the Solo Parties have good title to, or a valid leasehold interest in, the
material tangible assets they used in the conduct of the business of the
Division, (ii) the Acquired Assets include all assets reasonably required for
the continued conduct of the Division by Buyer as the Division is currently
being conducted, and (iii) all material tangible personal property included in
the Acquired Assets is in good operating condition and repair (except for
ordinary wear and tear), free from defects (except such defects as do not
materially interfere with the value thereof or the use thereof in the conduct of
normal operations).

(f) CEGI. For purposes of this Section 3(f), the terms “capital stock” and
“shares” shall be deemed to include such other form of equity ownership as are
appropriate for CEGI. Section 3(f) of the Disclosure Schedule sets forth for
CEGI (i) its jurisdiction of incorporation or organization, (ii) the number of
authorized shares of each class of its capital stock, (iii) the number of issued
and outstanding shares of each class of its capital stock, the names of the
holders thereof, and the number of shares held by each such holder, (iv) the
number of shares of its capital stock held in treasury, and (v) its directors
and officers or, as appropriate, managers. CEGI is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required, except where the lack of such qualification would not
have a Material Adverse Effect. CEGI has full corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it. All of the issued and outstanding shares of capital stock
of CEGI have been duly authorized and are validly issued, fully paid, and
nonassessable. SF Holdings holds of record and owns beneficially all of the
outstanding shares of CEGI. Other than the outstanding shares of CEGI, the
Acquired Assets do not include any shares of capital stock or equity interests
in or of any Person.

 

5



--------------------------------------------------------------------------------

(g) Financial Statements. Attached hereto as EXHIBIT E are the following
financial statements (collectively the “Financial Statements”), which reflect
the financial condition and results of operations of the Division on a pro forma
basis, as “carved out” from the consolidated financial statements of Solo Cup:
(i) an unaudited consolidated balance sheet as of December 31, 2004 for the
Division; (ii) audited consolidated balance sheets, statements of income, and
statements of cash flow as of and for the fiscal years ended January 1, 2006 and
December 31, 2006 for the Division; and (iii) an unaudited consolidated balance
sheet, statement of income, and statement of cash flow (the “Most Recent
Financial Statements”) as of and for the twenty-six week period ended July 1,
2007 (the “Most Recent Fiscal Month End”) for the Division. Except as set forth
in Section 3(g) of the Disclosure Schedule, the Financial Statements (including
the notes thereto) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby and present fairly, in
all material respects, the financial condition of the Division as of such dates
and the results of operations of the Division for such periods; provided,
however, that the Financial Statements include allocations of overhead and other
items that are not reflective of the Division as a “stand-alone” entity, and
that the Most Recent Financial Statements are subject to normal year-end
adjustments and lack footnotes and other customary presentation items.

(h) Events Subsequent to Most Recent Fiscal Year End. Except as disclosed in
Section 3(h) of the Disclosure Schedule, since the Most Recent Fiscal Year End
with respect to the Division, the Acquired Assets, or the Assumed Liabilities,
there has not been any:

(i) Material Adverse Effect;

(ii) amendment to the organizational documents of CEGI;

(iii) issuance or sale of any shares of capital stock of CEGI, or of any
securities convertible or exchangeable into such shares;

(iv) redemption, split, combination, or reclassification of the capital stock of
CEGI;

(v) incurrence of any Indebtedness;

(vi) material settlement agreement entered into by the Solo Parties with respect
to infringement or alleged infringement by the Solo Parties of any Intellectual
Property;

(vii) abandonment or invalidation by any Solo Party of any material Intellectual
Property used primarily in the Division;

(viii) (A) increase in any manner in the rate of compensation or benefits of any
Division Employees, except as may be required under the CBAs or any existing
employment agreements (including any actions taken pursuant to any “effects
bargaining” at any of the facilities covered by a CBA) or such increases as are
granted in the Ordinary Course of Business, (B) payment or agreement to pay any
pension,

 

6



--------------------------------------------------------------------------------

retirement allowance, or other employee benefit not required by any Employee
Benefit Plan to any Division Employee, whether past or present, other than in
the Ordinary Course of Business, or (C) entering into, adoption, amendment, or
termination of any employment, bonus, severance, or retirement contract or
collective bargaining agreement or adoption of any employee benefit plan or
collective bargaining agreement, other than in the Ordinary Course of Business;

(ix) (A) except for (x) sales of inventory in the Ordinary Course of Business
and (y) leases entered into in the Ordinary Course of Business, any sale, lease,
transfer, or other disposition of any Division Real Property or assets of the
Division or (B) creation of any Security Interest (other than a Permitted
Security Interest) on any material property or assets of the Division;

(x) termination or amendment of, or entry into, any Material Contract;

(xi) acquisition of any business or Person, by merger or consolidation, purchase
of substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or enter into any contract,
letter of intent, or similar arrangement with respect to the foregoing;

(xii) commitment to make any capital expenditure in excess of $500,000
individually or $1,000,000 in the aggregate or otherwise acquire any assets or
properties (other than supplies or inventory in the Ordinary Course of Business)
or entering into of any contract, letter of intent, or similar arrangement with
respect to the foregoing;

(xiii) write-off as uncollectible of any notes or accounts receivable, except
write-offs in the Ordinary Course of Business charged to applicable reserves;

(xiv) payment, discharge, settlement, waiver, cancellation, or satisfaction of
any material claims, liabilities or obligations (contingent or otherwise), other
than payments, discharges, settlements, waivers, cancellations, or satisfactions
in the Ordinary Course of Business to the extent reflected or reserved against
in the Financial Statements for the fiscal year ended December 31, 2006 or the
Most Recent Financial Statements;

(xv) change in accounting methods of the Solo Parties relating to the business
of the Division;

(xvi) plan, announcement, or implementation of any reduction in force, lay-off,
early retirement program, severance program, or other program or effort
concerning the termination of employment of any Division Employees (other than
in the Ordinary Course of Business) or entry into negotiations for the purpose
of making any amendments to any collective bargaining agreement;

(xvii) entry into any transaction with an Affiliate that is not disclosed on
Section 3(u) of the Disclosure Schedule pursuant to Section 3(u);

(xviii) loans, advances, or capital contributions to, or investments in, any
other Person (including Division Employees) by the Solo Parties other than
(A) loans, advances, or capital contributions by the Solo Parties to CEGI or
(B) advances for travel and other normal business expenses in the Ordinary
Course of Business;

 

7



--------------------------------------------------------------------------------

(xix) cancellation or material reduction of any insurance coverage other than
with respect to any Employee Benefit Plan in the Ordinary Course of Business; or

(xx) agreement in writing to take any of the foregoing actions.

(i) Legal Compliance. Each of the Solo Parties has, with respect to the
operation of the Division, complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), except where the failure to comply would not be material to
the Division. Except as disclosed in Section 3(i) of the Disclosure Schedule,
none of the Solo Parties has received written notice alleging the failure to
comply with any legal requirement applicable to the Division, which failure to
comply would be material to the Division.

(j) Tax Matters. Except as set forth in Section 3(j) of the Disclosure Schedule:

(i) Each of the Solo Parties has filed all Income Tax Returns that it was
required, with respect to the Division, to file, and has paid all Income Taxes
shown thereon as owing, except where the failure to file Income Tax Returns or
to pay Income Taxes would not have a Material Adverse Effect.

(ii) None of the Solo Parties has waived any statute of limitations in respect
of Income Taxes relating to the Division or agreed to any extension of time with
respect to an Income Tax assessment or deficiency relating to the Division.

(iii) None of the Solo Parties is a party to any Income Tax allocation or
sharing agreement with respect to the Division.

(iv) To the Knowledge of the Solo Parties, none of the Solo Parties has been a
member of an Affiliated Group filing a consolidated federal Income Tax Return
(other than a group the common parent of which was SF Holdings or one of its
Affiliates).

(k) Real Property.

(i) Section 3(k)(i) of the Disclosure Schedule lists all real property, the use
of which is substantially devoted to the operation of the Division
(collectively, the “Division Real Property”), that is owned by the Solo Parties.
With respect to each such parcel of Division Real Property, except as disclosed
in Section 3(k)(i) of the Disclosure Schedule:

(A) the identified owner has good, valid, and marketable fee title to the parcel
of Division Real Property, free and clear of any Security Interest, easement,
covenant, or other restriction, except for installments of general real estate
taxes and special assessments not yet due and payable, recorded easements,
covenants, and other restrictions, and utility easements, building restrictions,
zoning restrictions, and non-monetary defects in title that do not interfere in
any material respect with the use, occupancy, or operation of such parcel of
real property;

 

8



--------------------------------------------------------------------------------

(B) there are no leases, subleases, licenses, concessions, or other agreements
granting to any party or parties the right of use or occupancy of any portion of
the parcel of Division Real Property; and

(C) there are no outstanding options, rights of first refusal, or other
contractual right to purchase the parcel of Division Real Property, or any
portion thereof or interest therein.

(ii) Section 3(k)(ii) of the Disclosure Schedule lists all Division Real
Property that is leased or subleased to any of the Solo Parties. The Solo
Parties have delivered to the Buyer correct and complete copies of the leases
and subleases listed in Section 3(k)(ii) of the Disclosure Schedule. Each lease
and sublease listed in Section 3(k)(ii) of the Disclosure Schedule is valid,
binding, enforceable in accordance with its terms, and in full force and effect,
except where the invalidity, nonbinding nature, unenforceability, or
ineffectiveness would not be material to the Division. All rent and other sums
and charges payable by the Solo Parties as tenant thereunder are current, no
written notice of default or termination under any lease is outstanding, no
termination event or condition or uncured material default on the part of the
Solo Parties or, to the Knowledge of the Solo Parties, the landlord, exists
under any lease, and to the Knowledge of the Solo Parties, no event has occurred
and no condition exists that, with the giving of notice or the lapse of time or
both, would constitute such a default or termination event or condition.

(l) Intellectual Property.

(i) Section 3(l)(i) of the Disclosure Schedule identifies each patent or
registration which has been issued to any of the Solo Parties with respect to
any of its Intellectual Property used primarily in the operation of the
Division, identifies each pending patent application or application for
registration which any of the Solo Parties has made with respect to any of its
Intellectual Property used primarily in the operation of the Division, and
identifies all material unregistered Intellectual Property owned by the Solo
Parties and used primarily in the operation of the Division (all Intellectual
Property identified in Section 3(l)(i) of the Disclosure Schedule is
collectively the “Owned Intellectual Property”).

(ii) Section 3(l)(ii) of the Disclosure Schedule identifies each material
license, agreement, or other permission which any of the Solo Parties has
granted to any third party or been granted by any third party with respect to
any Intellectual Property used primarily in the operation of the Division
(collectively, the “Licensed Intellectual Property”)

(iii) All material Intellectual Property necessary for the operation of the
Division as currently operated is Owned Intellectual Property owned by the Solo
Parties free and clear of all liens or Licensed Intellectual Property used by
the Solo Parties pursuant to valid written licenses, agreements, or other
permissions. The Solo Parties have made available to the Buyer copies of all
such patents, registrations, applications, licenses, agreements, and permissions
described above.

 

9



--------------------------------------------------------------------------------

(iv) Upon the Closing, the Buyer will own all right, title, and interest in and
to all Owned Intellectual Property and will have a valid written license,
agreement, or other permission to use all Licensed Intellectual Property on the
same terms and conditions as the Solo Parties enjoyed immediately prior to such
Closing, which rights are sufficient to operate the Division as operated as of
the date hereof. The operation of the Division as currently operated does not
infringe or otherwise violate any trademark rights of any third party and, to
the Knowledge of the Solo Parties, the operation of the Division as currently
operated does not infringe or otherwise violate any other Intellectual Property
rights of any third party.

(m) Contracts. Section 3(m) of the Disclosure Schedule lists all written
contracts and other written agreements (other than agreements with customers and
suppliers) to which any of the Solo Parties is a party, and by which any of
their assets or properties used in the operation of the Division are bound,
(i) the performance of which will involve consideration (whether in form of
payment to or receipt by the Solo Parties) in excess of $500,000, (ii) pursuant
to which any of the Solo Parties are committed to make a capital expenditure in
excess of $250,000 that is not reflected in the capital expenditure budget for
the Division, (iii) that place any limitation on the method of conducting or
scope of the business of the Division, including agreements containing covenants
not to compete or that contain “most-favored-nations” provisions, (iv) involving
any partnership, joint venture, strategic alliance, joint development, or
similar agreements, (v) financing documents, loan agreements, security
agreements, or agreements providing for the guarantee of the obligations of any
party (other than a Solo Party) or other contracts, agreements, or instruments
evidencing Indebtedness, including surety bonds, performance bonds, and letters
of credit, (vi) relating to the issuance or ownership of any equity securities,
or securities convertible into or exchangeable for equity securities, of CEGI,
(vii) relating to acquisitions or dispositions of all or a material portion of
the assets of the Division other than in the Ordinary Course of Business,
(viii) acquisition or disposition contracts relating to any Acquired Assets or
the Division and pursuant to which any Solo Party has any continuing obligations
(including indemnification obligations, earn-out payments, and potential
liability under any purchase price adjustments), (ix) with any labor union or
association relating to any current or former Division Employee or collective
bargaining agreements, (x) relating to any licensed material Intellectual
Property involving payments in excess of $250,000 per year (excluding
“off-the-shelf” software), (xi) except for employment relationships,
compensation, and benefits paid in the Ordinary Course of Business or as set
forth on Section 3(u) of the Disclosure Schedule, are contracts with (A) any
Solo Party or any Affiliate of any of the Solo Parties or (B) any current or
former officer or director of a Solo Party or CEGI, or (xii) entered into since
December 31, 2005 involving any resolution or settlement of any actual or
threatened litigation, arbitration, claim or other dispute with a value of
greater than $500,000. The Solo Parties have delivered or made available to the
Buyer a correct and complete copy of each such contract or other agreement (as
amended to date) (collectively, the “Material Contracts”) and the Customer and
Supplier Agreements (as defined in Section 3(t)). All of the Material Contracts
and the Customer and Supplier Agreements are enforceable by the Solo Party that
is a party thereto in accordance with the terms thereof except to the extent
that such enforceability (A) may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors’ rights

 

10



--------------------------------------------------------------------------------

generally, and (B) is subject to general principles of equity. None of the Solo
Parties is in breach or default under (and to the Knowledge of the Solo Parties
no event has occurred that would constitute a breach or default under) any
Material Contract or any Customer and Supplier Agreement nor, to the Knowledge
of the Solo Parties, is any other party to any of the Material Contracts or
Customer and Supplier Agreements in default thereunder, excluding, however, in
each instance, any breach or default that would not be material to the Division.

(n) Insurance. Except as set forth in Section 3(n) of the Disclosure Schedule,
with respect to each insurance policy (including policies providing property,
casualty, liability, and workers’ compensation coverage) covering the employees,
operations, or facilities of the Division: (i) such policy is legal, valid,
binding, enforceable, and in full force and effect; (ii) none of the Solo
Parties is in breach or default (including with respect to the payment of
premiums); and (iii) no party to the policy has repudiated any provision
thereof. The employees, operations, and facilities of the Division have been
covered during the past three years by insurance in scope and amount customary
and reasonable for the business in which it has engaged during such period.

(o) Litigation. Section 3(o) of the Disclosure Schedule sets forth each instance
in which any of the Solo Parties, with respect to the operation of the Division
or CEGI, (i) is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge or (ii) is a party to any action, suit, proceeding, hearing,
or investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction, except in the case
of clause (ii) where the action, suit, proceeding, hearing, or investigation
would not be material to the Division.

(p) Employee Benefits.

(i) Section 3(p)(i) of the Disclosure Schedule lists each Employee Benefit Plan
that any of the Solo Parties maintains or to which any of the Solo Parties
contributes with respect to Division Employees.

(A) Except as identified in Section 3(p)(i)(A) of the Disclosure Schedule, each
such Employee Benefit Plan (and each related trust, insurance contract, or fund)
has been maintained, funded. and administered in accordance with the terms of
such Employee Benefit Plan and complies in form and in operation in all material
respects with the applicable requirements of ERISA and the Code.

(B) Except as identified in Section 3(p)(i)(B) of the Disclosure Schedule, all
contributions (including all employer contributions and employee salary
reduction contributions) which are due have been made to each such Employee
Benefit Plan which is an Employee Pension Benefit Plan. All premiums or other
payments which are due have been paid with respect to each such Employee Benefit
Plan which is an Employee Welfare Benefit Plan.

(C) Except as identified in Section 3(p)(i)(C) of the Disclosure Schedule, each
such Employee Benefit Plan which is intended to meet the

 

11



--------------------------------------------------------------------------------

requirements of a “qualified plan” under Code section 401(a) has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Code section 401(a) and to the Knowledge of the Solo
Parties, there are no facts and circumstances that could reasonably be expected
to result in the loss of such qualification.

(D) Except as identified in Section 3(p)(i)(D) of the Disclosure Schedule, as of
the last day of the most recent prior plan year, the market value of assets
under each such Employee Benefit Plan which is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) equaled or exceeded the present value of
liabilities thereunder (determined in accordance with then current funding
assumptions).

(E) Except as identified in Section 3(p)(i)(E) of the Disclosure Schedule, the
Solo Parties have delivered or made available to the Buyer correct and complete
copies of the plan documents and summary plan descriptions, the most recent
determination letter received from the Internal Revenue Service, the most recent
annual report (IRS Form 5500), and all related trust agreements, insurance
contracts, and other funding arrangements which implement each such Employee
Benefit Plan.

(ii) Except as identified in Section 3(p)(ii) of the Disclosure Schedule, with
respect to each Employee Benefit Plan that any of the Solo Parties or any ERISA
Affiliate maintains or has maintained, since February 22, 2004, or to which any
of them contributes, or has been required to contribute, since February 22,
2004, in each case with respect to Division Employees, none of the Solo Parties
has incurred any liability to the PBGC (other than ordinary course PBGC premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
liability) with respect to any such Employee Benefit Plan which is an Employee
Pension Benefit Plan.

(iii) Except as identified in Section 3(p)(iii) of the Disclosure Schedule, no
action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or to the Knowledge of the
Solo Parties is threatened, except where the action, suit, proceeding, hearing,
or investigation would not be material to the operation of the Division.

(q) Environmental, Health, and Safety Matters.

(i) Except as identified in Section 3(q)(i) of the Disclosure Schedule, the
Division and all of its operations are, and have been for the preceding three
years, in material compliance with all Environmental, Health, and Safety
Requirements, except for such noncompliance as would not be material to the
operation of the Division. The Solo Parties have all material permits and
authorizations required under or pursuant to Environmental, Health, and Safety
Requirements, and have operated the Division since February 22, 2004 in material
compliance with all such permits and authorizations.

 

12



--------------------------------------------------------------------------------

(ii) Except as identified in Section 3(q)(ii) of the Disclosure Schedule, the
Solo Parties have not received any written notice, suit, claim, proceeding,
report, or other information regarding any actual or potential material
violation of Environmental, Health, and Safety Requirements with respect to the
current or, to the Knowledge of the Solo Parties, former operations of the
Division, or regarding any material liabilities or potential material
liabilities (whether accrued, absolute, contingent, unliquidated, or otherwise),
including liabilities relating to any investigatory, remedial, or corrective
obligations, relating to the operation of the Division or the Division Real
Property arising under Environmental, Health, and Safety Requirements, which
would be material to the Division.

(iii) Except as identified in Section 3(q)(iii) of the Disclosure Schedule, to
the Knowledge of the Solo Parties, no release, spill, escape, or disposal of any
toxic, hazardous, or dangerous substance has occurred on or from any Division
Real Property in a manner that could be reasonably anticipated to require any
investigation or remedial action under or pursuant to any Environmental, Health,
and Safety Requirement.

(iv) This Section 3(q) contains the sole and exclusive representations and
warranties of the Solo Parties with respect to any environmental, health, or
safety matters, including without limitation any arising under any
Environmental, Health, and Safety Requirements.

(r) Employees. Except as disclosed in Section 3(r) of the Disclosure Schedule,
(i) no Division Employee is covered by any collective bargaining agreement;
(ii) none of the Solo Parties has, with respect to the Division, experienced any
strikes, walk-outs, work stoppages, slowdowns, or lockouts since February 22,
2004, nor, to the Knowledge of the Solo Parties, is any such action threatened;
(iii) none of the Solo Parties has, with respect to the Division, committed any
unfair labor practice; (iv) the Solo Parties, with respect to the Division and
current and former Division Employees, are operating the Division in compliance
in all material respects with all Labor Laws; (v) there is no pending or, to the
Knowledge of the Solo Parties, threatened, organizing effort or demand for
recognition or certification or attempt to organize the Division Employees; and
(vi) during the past 30 days and immediately prior to the Closing Date, the Solo
Parties have not terminated (other than for cause) the employment of more than
15 Division Employees.

(s) Licenses and Permits. Except as disclosed in Section 3(s) of the Disclosure
Schedule, the Solo Parties possess all licenses and permits necessary to operate
the Division, except for any such licenses and permits, the failure of the Solo
Parties to possess which, would not be material to the Division.

(t) Customers and Suppliers.

(i) Section 3(t)(i) of the Disclosure Schedule sets forth the names of the ten
largest customers of the Division measured by dollar value for the twelve
calendar months ended December 31, 2006 and the total sales in dollars for each
such customer from January 1, 2007 through June 30, 2007 (collectively, the “Top
Customers”). As of the date of this Agreement, (A) none of the customers listed
on Section 3(t)(i) of the

 

13



--------------------------------------------------------------------------------

Disclosure Schedule has, since January 1, 2007, notified any Solo Party in
writing that it is (x) canceling or terminating its relationship with the
Division, (y) materially and adversely modifying its relationship with the
Division or (z) materially limiting its purchases from the Division and
(B) there are no material disputes pending between any Solo Party, on the one
hand, and any customer listed on Section 3(t)(i) of the Disclosure Schedule, on
the other hand.

(ii) Section 3(t)(ii) of the Disclosure Schedule sets forth the names of the ten
largest suppliers of the Division measured by dollar value for the twelve
calendar months ended December 31, 2006 (collectively, the “Top Suppliers”). As
of the date of this Agreement, (A) none of the suppliers listed on
Section 3(t)(ii) of the Disclosure Schedule has, since January 1, 2007, notified
any Solo Party in writing that it is (x) canceling or terminating its
relationship with the Division, (y) materially and adversely modifying its
relationship with the Division or (z) materially limiting its sales to the
Division and (B) there are no material disputes pending between any Solo Party,
on the one hand, and any supplier listed on Section 3(t)(ii) of the Disclosure
Schedule, on the other hand.

(iii) The written agreements between one of the Solo Parties, on the one hand,
and one of the Top Customers or Top Suppliers, on the other hand, are
collectively referred to as the “Customer and Supplier Agreements.”

(u) Affiliate Relationships. Except as set forth on Section 3(u) of the
Disclosure Schedule, no Solo Party or any Affiliate of a Solo Party nor any
officer or director of any Solo Party possesses, directly or indirectly, any
financial interest in, or is a director, officer, or employee of, any Person
that is a Top Supplier or Top Customer or a competitor of the Division
identified in Section 3(u) of the Disclosure Schedule or a lessor or lessee
identified in Section 3(k)(ii) of the Disclosure Schedule. Ownership of five
percent (5%) or less of any class of securities of a company whose securities
are registered under the Securities Exchange Act of 1934, as amended, shall not
be deemed to be a financial interest for purposes of this Section 3(u).

(v) Disclaimer of other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 3, THE SOLO PARTIES MAKE NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THEIR ASSETS
(INCLUDING, WITHOUT LIMITATION, THE ACQUIRED ASSETS), LIABILITIES OR OPERATIONS,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED. BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT
TO THE EXTENT SPECIFICALLY SET FORTH IN THIS SECTION 3, THE BUYER IS PURCHASING
THE ACQUIRED ASSETS ON AN “AS-IS, WHERE-IS” BASIS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH HEREIN, THE SOLO PARTIES MAKE
NO REPRESENTATION OR WARRANTY REGARDING ANY ASSETS OTHER THAN THE ACQUIRED
ASSETS OR ANY LIABILITIES OTHER THAN THE ASSUMED LIABILITIES, AND NONE SHALL BE
IMPLIED AT LAW OR IN EQUITY.

 

14



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE BUYER.

The Buyer represents and warrants to the Solo Parties that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4), except as set forth in the Disclosure
Schedule. The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Section 4.

(a) Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.

(b) Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Assuming due authorization,
execution and delivery by the Solo Parties, this Agreement constitutes the valid
and legally binding obligation of the Buyer, enforceable in accordance with its
terms and conditions.

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Buyer is subject or any provision of its charter
or bylaws, (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject. The Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement (including the assignments and assumptions referred to in
Section 2 above), except (A) for compliance with the Hart-Scott-Rodino Act and
(B) where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a material adverse effect on the ability of
the Parties to consummate the transactions contemplated by this Agreement.

(d) Brokers’ Fees. The Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Solo Parties could become liable or
obligated.

(e) Financing. The Buyer has delivered to the Solo Parties a true and complete
copy of (i) an executed equity commitment letter dated as of the date hereof
from Kohlberg Management VI, LLC in favor of the Buyer (the “Equity Commitment
Letter”), and (ii) an executed commitment letter dated as of the date hereof
(together with the exhibits and attachments thereto, the “Debt Financing
Documents”) from National City Bank (the “Lender”), each of which is in form and
substance reasonably satisfactory to the Solo Parties. Subject to the funding of
the funds set forth in the Debt Financing Documents (the “Debt Financing”) and
the Equity Commitment Letter, in each case, in accordance with and subject to
their terms and

 

15



--------------------------------------------------------------------------------

conditions, the Buyer will have the funds necessary to pay in full in cash at
Closing all of the amounts required to be paid by it under Section 2 hereof and
all its fees and expenses required in order to consummate the transactions
contemplated by this Agreement.

5. PRE-CLOSING COVENANTS.

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

(a) General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 7 below).

(b) Notices and Consents. The Solo Parties shall seek to obtain each of the
third party consents listed on Section 5(b) of the Disclosure Schedule
(collectively, the “Required Consents”). In addition, the Solo Parties will give
any notices to third parties, and the Solo Parties will use their reasonable
best efforts to obtain, any other third party consents that the Buyer reasonably
may request in connection with the matters referred to in Section 3(c) above.
Each of the Parties will give any notices to, make any filings with, and use its
reasonable best efforts to obtain any authorizations, consents, and approvals of
governments and governmental agencies in connection with the matters referred to
in Section 3(c) and Section 4(c) above. Without limiting the generality of the
foregoing, each of the Parties will file any Notification and Report Forms and
related material that it may be required to file with the Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
under the Hart-Scott-Rodino Act as soon as practicable after the execution of
this Agreement, will use its reasonable best efforts to obtain a waiver from the
applicable waiting period, and will make any further filings pursuant thereto
that may be necessary, proper, or advisable in connection therewith.

(c) Operation of Business. With respect to the operation of the Division, none
of the Solo Parties will engage in any practice, take any action, or enter into
any transaction that would result in a breach of the representations made in
Section 3(h) hereof, if such action was taken after the date hereof, and the
Solo Parties shall conduct the business of the Division within the Ordinary
Course of Business, including the use of their commercially reasonable efforts
to maintain their relationships with customers, suppliers, agents, and employees
of the Division. The Solo Parties shall use commercially reasonable efforts to
maintain and protect the Owned Intellectual Property and the Licensed
Intellectual Property.

(d) Access. The Solo Parties will permit representatives of the Buyer to have
full access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of the Division and the Solo Parties, to all
premises, properties, personnel, books, records, contracts, and documents of or
pertaining to the business and operations of the Division. The Buyer hereby
acknowledges and agrees that any Confidential Information it receives from any
of the Solo Parties in the course of the reviews contemplated by this
Section 5(d) shall be subject to the terms and conditions of those certain
confidentiality agreements, dated as of February 8, 2007 and July 10, 2007, by
and between the Buyer and Solo Cup Company (the “Confidentiality Agreements”),
which Confidentiality Agreements shall automatically terminate as to any
Confidential Information related solely to the Division if the Closing occurs.

 

16



--------------------------------------------------------------------------------

(e) Notice of Developments.

(i) The Solo Parties will give prompt written notice to the Buyer of any
development or discovery (of which its senior officers become aware) causing a
breach of any of their representations and warranties listed in Section 8(a)(ii)
and 8(a)(iii) below. If (x) the Buyer would have the right to terminate this
Agreement pursuant to Section 9(a)(ii) below by reason of any development or
discovery, and (y) the Solo Parties inform the Buyer in writing that they are
unable to deliver the certificate required by Section 7(a)(iv) with respect to
the condition set forth in Section 7(a)(i) due to such development or discovery,
and (z) the Buyer nevertheless elects to proceed with the Closing, then the Solo
Parties shall have no liability to the Buyer under Article 8 of this Agreement
or otherwise with respect to such development or discovery.

(ii) Each Party will give prompt written notice to the other Party of any
material adverse development causing a breach of any of its own representations
and warranties listed in Section 8(a)(i) below and Section 4 above. No
disclosure by any Party pursuant to this Section 5(e)(ii), however, shall be
deemed to amend or supplement the Disclosure Schedule or to prevent or cure any
misrepresentation or breach of warranty.

(f) Exclusivity. From and after the date hereof through the Closing Date, the
Solo Parties will not solicit, initiate, or encourage the submission of any
proposal or offer from any Person relating to the acquisition of all or
substantially all of the assets of the Division.

(g) Collective Bargaining Agreements; Multiemployer Plan. The Buyer and, with
respect to clauses (i), (ii), and (iv) of this Section 5(g), the Solo Parties,
shall (i) obtain any consent required for the Buyer to become a party to each of
the collective bargaining agreements covering Division Employees, as identified
on Section 5(g) of the Disclosure Schedule (collectively, the “CBAs”) on the
same terms as in effect on the date hereof; (ii) obtain any consent required for
Buyer to become a party to the Multiemployer Plan covering Division Employees
under which Buyer shall have an obligation to contribute to the Multiemployer
Plan substantially the same number of contribution base units for which the Solo
Parties had an obligation to contribute prior to the Closing Date; (iii) obtain,
and be prepared to post at the time required by section 4204 of ERISA, a Bond in
the Required Bond Amount with respect to the Multiemployer Plan covering
Division Employees, in accordance with section 4204 of ERISA, to the extent that
this requirement is not waived by such Multiemployer Plan; and (iv) comply in
all material respects with the requirements of section 4204 of ERISA. The Buyer
shall have provided copies of such materials to the Solo Parties or their
counsel. The Buyer and the Solo Parties agree to cooperate in good faith.

(h) Intercompany Accounts of CEGI. Immediately prior to Closing, the Solo
Parties will cause any intercompany indebtedness or other payables owed (i) by
CEGI to any Solo Party or its Affiliates (other than CEGI) or (ii) by any Solo
Party or any of its Affiliates (other than CEGI) to CEGI in each case to be
settled, cancelled or terminated in full.

 

17



--------------------------------------------------------------------------------

(i) Financing Related Cooperation. The Solo Parties agree to provide, and will
cause the appropriate officers, employees, and advisors of the Division to
provide, upon the reasonable request of the Buyer, and at the Buyer’s sole cost
and expense, all reasonable cooperation in connection with the arrangement of
the Debt Financing in connection with the transactions contemplated by this
Agreement, including (i) participation in meetings, presentations, road shows,
drafting sessions, and due diligence sessions, (ii) furnishing the Buyer and its
Affiliates and its financing sources with financial and other pertinent
information regarding the Division as may be reasonably requested by the Buyer,
(iii) cooperating with the marketing efforts of the Buyer and its financing
sources for any debt to be raised to complete the transactions contemplated by
this Agreement, (iv) facilitating the pledging of collateral, and (v) providing
and executing documents as may be reasonably requested by the Buyer, including a
certificate of the chief financial officer (or similar official) of CEGI with
respect to solvency matters, comfort letters of accountants, and legal opinions
as are customary for transactions of the type contemplated by this Agreement and
as may be reasonably requested by the Buyer. In no event shall any Solo Party be
required to pay any commitment or similar fee or incur any other liability in
connection with the Debt Financing.

(j) Establishment of Buyer Employee Benefit Plans. Notwithstanding anything else
contained herein to the contrary, the Buyer agrees to use commercially
reasonable efforts to establish and implement Employee Benefits Plans for the
benefit of the Division Employees hired by the Buyer as of the Closing Date
(collectively, the “Transferred Employees”), in order to provide the Transferred
Employees with coverage under Employee Welfare Benefit Plans substantially
similar to the coverage provided to the Transferred Employees under the Employee
Benefit Plans sponsored and maintained by the Solo Parties as of the Closing.
Consistent with the foregoing, Buyer agrees to take commercially reasonable
action as may be reasonably required under the circumstances to cause the
establishment and implementation of such arrangements immediately after the
Closing, but which shall in no event become effective later than November 1,
2007, including, but not limited to, the engagement of service providers,
adoption of Employee Benefit Plan documents and ancillary instruments,
implementation of the required administrative processes and procedures, and
preparation of the required employee communications. Upon the Solo Parties’
reasonable request, the Buyer agrees to provide the Solo Parties with pertinent
information as to the Buyer’s progress in establishing and implementing Employee
Benefit Plans as required by this Section 5(j). The Solo Parties agree to
cooperate and provide reasonable assistance to the Buyer to accomplish the
actions in the preceding sentence.

6. POST-CLOSING COVENANTS.

The Parties agree as follows with respect to the period following the Closing.

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as the other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8 below).

 

18



--------------------------------------------------------------------------------

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Division, the other Party will cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under Section 8 below).

(c) Transition.

(i) During the Non-Compete Period (as defined in Section 6(d)), none of the Solo
Parties will take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, supplier, or other business
associate of any of the Division and the Division Subsidiaries from maintaining
the same business relationships with the Buyer and the Division Subsidiaries
after the Closing as it maintained with the Division and the Division
Subsidiaries prior to the Closing.

(ii) The Buyer and the Solo Parties agree to furnish or cause to be furnished to
each other, and each at their own expense, as promptly as practicable, such
information (including access to books and records) and assistance, including
making employees available on a mutually convenient basis to provide additional
information and explanations of any material provided, relating to the Division,
the Acquired Assets and the Assumed Liabilities as is reasonably necessary for
the filing of any Income Tax Return and elections in respect thereof, for the
preparation for any audit, and for the prosecution or defense of any claim,
suit, or proceeding relating to any adjustment or proposed adjustment with
respect to any Income Tax.

(iii) Notwithstanding anything contained herein to the contrary, for the period
beginning as of the Closing Date and ending on October 31, 2007 (the “Benefits
Transition Period”), upon the Buyer’s written request, the Solo Parties shall
permit the Transferred Employees to continue active participation solely in the
Employee Benefit Plans set forth on Section 6(c)(iii) of the Disclosure Schedule
(collectively, the “Solo Plans”), to the extent set forth in such written
request. The Solo Parties agree to amend the Solo Plans as required to
facilitate the continued Solo Plan participation by the Transferred Employees,
and further agree to use commercially reasonable efforts to obtain the approval
and consent of the applicable insurers and service providers as required for the
Transferred Employees’ continued participation. The Parties agree that
notwithstanding the Transferred Employees’ continued active participation in the
Solo Plans during the Benefits Transition Period, at no time during such period
shall the Transferred Employees be deemed as common law nor leased employees of
the Solo Parties as of and after the Closing Date. Neither shall the Solo
Parties have any liability

 

19



--------------------------------------------------------------------------------

whatsoever for the cost of the Transferred Employees’ coverage under the Solo
Plans nor for any claims or administrative expenses attributable to the
Transferred Employees’ participation in the Solo Plans during the Benefits
Transition Period, provided that the Solo Parties shall act in good faith and
provide the level of services as in effect immediately prior to the Closing
Date. Nor shall the Solo Parties have any liability for COBRA continuation
coverage for any Transferred Employees who terminate employment with the Buyer
during the Benefit Transition Period. As a condition of the Transferred
Employees’ continued participation in the Solo Plans during the Benefits
Transition Period, the Buyer agrees (y) to comply with the indemnification
requirements of Section 8(d)(iii) hereof as well as the terms and conditions of
the Transition Services Agreement by and between the Buyer and the Solo Parties,
and (z) to deposit with a mutually agreeable escrow agent a cash lump sum amount
equal to the claims paid in connection with the Solo Plans, in which the
Transferred Employees continue to participate after the Closing Date, for the
first six months of the 2007 calendar year, annualized and prorated based upon
the number of days in the Benefit Transition Period multiplied by 1.15 (the
“Transition Benefits Escrow Amount”). Within a reasonable period of time
following the end of the Benefits Transition Period, after which the Solo
Parties determine in good faith that all pending claims under the Solo Plans in
connection with the Transferred Employees have been properly submitted and paid,
but in no event later than January 31, 2008, the Solo Parties shall return the
remaining Transition Benefits Escrow Amount to the Buyer. For the avoidance of
doubt, nothing in the Section 6(c)(iii) shall relieve the Buyer from complying
with the terms and conditions of the CBAs expressly assumed by the Buyer under
this Agreement, nor the terms of this Agreement as they relate to the CBAs and
the liability thereunder, as of and after the Closing.

(d) Covenant Not to Compete.

(i) In consideration of and as an inducement to the Buyer to enter into this
Agreement and to consummate the transactions contemplated hereby, for a period
of two years from and after the Closing Date (the “Non-Compete Period”), the
Solo Parties agree that they will not, and will cause their controlled
Affiliates not to, engage, directly or indirectly, whether as a partner,
stockholder, member, principal, agent, or consultant, in any business involving
the sale of napkins (excluding napkins contained in cutlery or “take-away”
packets), table covers, tray covers, doilies, placemats, coasters, fluted bake
cups, Mylar balloons, party favors, or other tissue-based products in or
throughout North America (the “Competing Business”); provided, however, that no
owner of less than 5% of the outstanding stock of any publicly traded
corporation shall be deemed to engage solely by reason thereof in any such
business and provided further that the activity described in Section 6(d) of the
Disclosure Schedule shall not be deemed to violate this Section 6(d). The
covenant set forth in this Section 6(d) excludes all other businesses of the
Solo Parties other than the Competing Business.

(ii) If any Solo Party breaches the provisions of Section 6(d)(i) (the
“Restrictive Covenant”), the Buyer shall have the right and remedy without
regard

 

20



--------------------------------------------------------------------------------

to any other available remedy to (x) have the Restrictive Covenant specifically
enforced by any court of competent jurisdiction and (y) have issued an
injunction restraining any such breach; it being agreed that any breach of the
Restrictive Covenant would cause irreparable and material loss and damage to the
Buyer, the amount of which cannot be readily determined and as to which it will
not have an adequate remedy at law or in damages.

(iii) It is the desire and intent of the Parties that the Restrictive Covenant
will be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any Restrictive Covenant or any portion thereof shall be
adjudicated to be invalid or unenforceable, such Restrictive Covenant shall be
deemed amended to the extent necessary in order that such provision be valid and
enforceable, such amendment to apply only with respect to the operation of such
Restrictive Covenant in the particular jurisdiction in which such adjudication
is made.

(e) Multiemployer Plan; Bond. Throughout the Multiemployer Plan Period, the
Buyer shall (i) make the contributions required by section 4204(a)(1)(A) of
ERISA to such Multiemployer Plan pursuant to the terms of the CBAs; (ii) pay any
withdrawal liability properly assessed to Buyer by such Multiemployer Plan;
(iii) maintain in full force and effect each Bond, in the Required Bond Amount;
and (iv) comply in all material respects with the requirements of section 4204
of ERISA. Subject to Section 8(d)(i) of this Agreement, in the event that the
Buyer breaches one or more of the covenants set forth in clauses (i) and (ii) of
this Section 6(e), the Solo Parties will be secondarily liable for any
withdrawal liability they would have had to any such Multiemployer Plan with
respect to the operations of the Division (but for section 4204 of ERISA).
Notwithstanding the foregoing, nothing in this Section 6(e) shall prohibit Buyer
from effecting a consolidation, shut down, or reduction in force that would
result in a withdrawal liability, subject to Section 8(c)(iii).

(f) COBRA and WARN Obligations. Buyer covenants to the Solo Parties that it will
hire such of the Division Employees so as to not result in the Solo Parties
being subject to an obligation to issue WARN notices, provided that the Solo
Parties are not in breach of the representation set forth in Section 3(r)(vi) of
this Agreement. Buyer further covenants that, subject to Section 6(c)(iii),
Buyer shall offer group health plan coverages (excluding retiree medical
coverage) comparable in the aggregate to those currently offered by the Solo
Parties to such Division Employees and shall be primarily responsible for
providing such Division Employees who become employees of the Buyer after the
Closing, whose “qualifying event,” within the meaning of section 4980B(f) of the
Code, occurs after the Closing Date (and such employees’ “qualified
beneficiaries” within the meaning of section 4980B(f) of the Code) with
continuation of group health coverage required by section 4980B(f) of the Code.
Buyer will notify the Solo Parties of any Division Employee not hired by the
Buyer within five calendar days after the Closing Date. The Solo Parties will be
responsible for providing Division Employees and their “qualified beneficiaries”
who do not become employees of the Buyer with continuation of group health care
coverage required under section 4980B(f) of the Code.

(g) Assumption of Employer Responsibilities. With respect to the Transferred
Employees (as defined in Section 6(c)(iii)), (i) Buyer shall assume on the
Closing Date all

 

21



--------------------------------------------------------------------------------

liabilities of the Solo Parties to such Division Employees for wages, incentive
compensation, vacations, perquisites, worker’s compensation benefits, statutory
benefits, and entitlement including, without limitation, all obligations to such
Division Employees under applicable federal, state, or local law that have
accrued on or prior to the Closing Date solely to the extent such amounts have
been included and are set forth in reasonable detail in the Working Capital
Statement or as set forth in Section 6(g)(i) of the Disclosure Schedule and
(ii) the Solo Parties shall retain all liabilities to the Transferred Employees
and any Division Employees who are not Transferred Employees for wages,
incentive compensation, vacations, perquisites, worker’s compensation benefits,
statutory benefits, and entitlement including, without limitation, all
obligations to the Transferred Employees and any Division Employees who are not
Transferred Employees under applicable federal, state, or local law that have
accrued on or prior to the Closing Date to the extent such amounts have not been
included in the Working Capital Statement or set forth in Section 6(g)(i) of the
Disclosure Schedule; provided, however, that the Buyer will only assume
vacations to the extent that the Division Employees authorize a transfer of such
accrued vacations from the Solo Parties to the Buyer.

(h) Non-Solicitation of Division Employees Non-Solicitation by the Solo Parties.
For a period of 18 months from the Closing Date, the Solo Parties, including
their Affiliates, may not, without the prior written consent of the Buyer,
directly or indirectly solicit any salaried or management Transferred Employee
who is actively providing services to the Division as of the Closing Date
(collectively, the “Covered Division Employees”). Notwithstanding anything to
the contrary in this Section 6(h), general employment solicitations made via
broadly disseminated media, such as radio, internet, or newspaper
advertisements, shall not be deemed to violate this Section 6(h), provided that
such solicitations are not specifically targeted at Covered Division Employees.

(i) Non-Solicitation by the Buyer. For a period of 18 months from the Closing
Date, the Buyer, including its Affiliates, may not, without the prior written
consent of the Solo Parties, directly or indirectly solicit any salaried or
management employee of the Solo Parties who is actively providing services to
the Solo Parties as of the Closing Date or any other employee with whom the
Buyer or its Affiliates came into contact as part of the process leading to the
execution of this Agreement (collectively, the “Covered Solo Employees”).
Notwithstanding anything to the contrary in this Section 6(i), general
employment solicitations made via broadly disseminated media, such as radio,
internet, or newspaper advertisements, shall not be deemed to violate this
Section 6(i), provided that such solicitations are not specifically targeted at
Covered Solo Employees.

(j) Mail and Other Communications. The Solo Parties agree that at any time and
from time to time after the Closing, the Buyer and its Affiliates shall have the
right and authority to open all mail and other communications, in all formats
(both tangible and intangible) (collectively, “Mail”), including service of
process, received by the Buyer or its Affiliates pertaining to the Division,
even if addressed to the Solo Parties or any of their Affiliates, for processing
or forwarding to the Solo Parties. The Solo Parties further agree to promptly
forward to the Buyer all Mail pertaining to the Division received by the Solo
Parties or any of their Affiliates at any time and from time to time after the
Closing.

 

22



--------------------------------------------------------------------------------

(k) Collection of Accounts Receivable. The Solo Parties agree that, from and
after the Closing, the Buyer shall have the right and authority to collect for
the Buyer’s own account or for the account of its Affiliates all accounts
receivable relating to the Division. The Buyer and its Affiliates shall have the
right to endorse with the name of the Solo Parties and their Affiliates on any
checks received on account of any such accounts receivable. The Solo Parties
agree to promptly transfer and deliver to the Buyer, any cash or property that
the Solo Parties and their Affiliates may receive in respect of any such
accounts receivable.

(l) Confidentiality. Except as otherwise provided in this Agreement, after the
Closing, no Solo Party shall disclose to third persons any information
concerning the operation of the Division and the transfer of the Acquired Assets
hereunder, which information was disclosed to and transferred, assigned,
licensed, or otherwise made available to Buyer or its Affiliates. Without
limitation, this obligation of confidentiality shall apply to information
related to the products, business plans, strategies, technologies, and future
business relationships of the Division. This obligation of confidentiality shall
not apply to the extent any such information (i) is or becomes part of the
public domain through no fault of the Solo Parties (but only after and only to
the extent that it is published or otherwise becomes part of the public domain);
(ii) after the Closing, comes into the possession of the Solo Parties from a
third person, other than Buyer or its Affiliates, who was not, to the Solo
Parties’ Knowledge, under a continuing obligation of confidence to the
disclosing party; (iii) is disclosed to advisors to the Solo Parties in
connection with the preparation of financial statements or internal reports or
documents, (iv) is disclosed to governmental or regulatory authorities to the
extent deemed necessary or appropriate in the reasonable judgment of the Solo
Parties; or (v) is disclosed by the Solo Parties pursuant to any judicial
compulsion, provided that Buyer is notified at the time such judicial action is
initiated.

7. CONDITIONS TO OBLIGATION TO CLOSE .

(a) Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i) subject to Section 5(e) hereof, the representations and warranties set forth
in Section 3 above shall be true and correct on the date hereof and on the
Closing Date as though made on such date without regard to any materiality or
Material Adverse Effect qualifiers, except to the extent that failures of such
representations and warranties, individually or in the aggregate, to be so true
and correct do not or would not have, individually or in the aggregate, a
Material Adverse Effect; provided, however that the representations and
warranties contained in Sections 3.1(f) (Subsidiaries) and 3.1(h) (No Material
Adverse Effect) shall be true and correct as of the date hereof and as of the
Closing Date as if made at and as of such date.

(ii) the Solo Parties shall have performed and complied with all of their
pre-closing covenants under Section 5 of this Agreement in all material respects
through the Closing;

 

23



--------------------------------------------------------------------------------

(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;

(iv) the Solo Parties shall have delivered to the Buyer a certificate to the
effect that each of the conditions specified above in Section 7(a)(i)-(iii) is
satisfied in all respects;

(v) all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(vi) the relevant Solo Parties shall have executed and delivered to Buyer the
transitional agreement in form and substance as set forth in EXHIBIT F attached
hereto (the “Transition Services Agreement”) and the same shall be in full force
and effect;

(vii) all actions to be taken by the Solo Parties in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby shall have been taken or obtained;

(viii) Buyer shall have obtained the Debt Financing described in Section 4(e) on
substantially the terms as contemplated by the Debt Financing Documents,
provided that any failure of the Buyer to obtain the Debt Financing is not due
to the Lender refusing to provide the Debt Financing because of (A) a competing
offering, placement, or arrangement or any debt securities or bank financing by
or on behalf of the Buyer or any affiliate thereof or (B) the failure of Buyer
or any of its affiliates to subordinate management fees;

(ix) the Required Consents shall have been obtained; and

(x) the consent, if any, required for Buyer to become a party to each of the
CBAs on terms no less favorable than those in effect as of the date hereof shall
have been obtained.

The Buyer may waive any condition specified in this Section 7(a) if it executes
a writing so stating at or prior to the Closing.

(b) Conditions to Obligation of the Solo Parties. The obligation of the Solo
Parties to consummate the transactions to be performed by them in connection
with the Closing is subject to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;

(ii) the Buyer shall have performed and complied with all of its pre-closing
covenants under Section 5 of this Agreement in all material respects through the
Closing;

 

24



--------------------------------------------------------------------------------

(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;

(iv) the Buyer shall have delivered to the Solo Parties a certificate to the
effect that each of the conditions specified above in Section 7(b)(i)-(iii) is
satisfied in all respects;

(v) all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(vi) the Buyer shall have executed and delivered to the Solo Parties the
Transition Services Agreement and the same shall be in full force and effect;

(vii) all actions to be taken by the Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby shall
have been taken or obtained; and

(viii) the Buyer shall have agreed in writing to assume each of the CBAs,
effective as of the Closing on terms no less favorable to Buyer than those in
existence on the date hereof.

The Solo Parties may waive any condition specified in this Section 7(b) if they
execute a writing so stating at or prior to the Closing.

8. REMEDIES FOR BREACHES OF THIS AGREEMENT.

(a) Survival of the Solo Parties’ Representations, Warranties, and Covenants.
The representations and warranties of the Solo Parties contained in Section 3 of
this Agreement, the covenants set forth in Sections 5 and 6 of this Agreement,
and the other agreements set forth herein shall survive the Closing and continue
in full force and effect as follows:

(i) The representations and warranties contained in Sections 3(a) (Organization
of Solo Parties), 3(b) (Authorization of Transaction), 3(d) (Brokers’ Fees), and
3(f) (Subsidiaries) and the indemnity set forth in Section 8(c)(ii) shall
survive the Closing and continue in full force and effect forever thereafter
(subject to any applicable statutes of limitations).

(ii) The representations and warranties contained in Sections 3(j) (Tax Matters)
and 3(p) (Employee Benefits) shall survive the Closing and continue in full
force and effect during the period ending on the date of expiration of the
applicable statute of limitations.

(iii) The representations and warranties contained in Section 3 (other than
those referenced in Sections 8(a)(i) and 8(a)(ii) above) and the covenants of
the Solo Parties set forth in Section 5 shall survive for a period of one year
after the Closing.

 

25



--------------------------------------------------------------------------------

(iv) The covenants of the Solo Parties set forth in Section 6 shall survive the
Closing and continue in full force and effect for the periods specified therein.

(b) Survival of the Buyer’s Representations and Warranties. The representations
and warranties of the Buyer contained in Section 4 of this Agreement shall
survive the Closing and continue in full force and effect as follows:

(i) The representations and warranties contained in Sections 4(a) (Organization
of the Buyer), 4(b) (Authorization of Transaction), 4(d) (Brokers’ Fees), and
4(e) (Financing) shall survive the Closing and continue in full force and effect
forever thereafter (subject to any applicable statutes of limitations).

(ii) The representations and warranties contained in Section 4(c)
(Noncontravention) shall survive the Closing and continue in full force and
effect for a period of one year after the Closing.

(iii) The covenants of the Buyer set forth in Section 6 shall survive the
Closing and continue in full force and effect for the periods specified therein.

(c) Indemnification Provisions for Benefit of the Buyer.

(i) In the event that the Solo Parties breach any of their representations,
warranties, and covenants contained in this Agreement and if there is an
applicable survival period pursuant to Section 8(a) above, provided that the
Buyer makes a written claim for indemnification against the Solo Parties
pursuant to Section 10(g) below within such survival period, then the Solo
Parties, jointly and severally, agree to indemnify the Buyer from and against
the entirety of any Adverse Consequences the Buyer shall suffer by the breach;
provided, however, that the Solo Parties shall not have any obligation to
indemnify the Buyer from and against any Adverse Consequences caused by the
breach of any representation or warranty (determined without regard to any
materiality or Material Adverse Effect qualifiers) of the Solo Parties listed in
Sections 8(a)(ii) and 8(a)(iii) above (whether or not notice of such breach was
provided pursuant to Section 5(e)) until the Buyer has suffered Adverse
Consequences by reason of all such breaches in excess of $4,000,000 (the
“Basket”) (after which point the Solo Parties will be obligated only to
indemnify the Buyer from and against such Adverse Consequences in excess of the
Basket), and provided further that, with respect to breaches of the
representations or warranties listed in Sections 8(a)(ii) and 8(a)(iii), the
maximum amount of Adverse Consequences of the Buyer for which the Solo Parties
may be liable under this Section 8(c)(i) shall not exceed an aggregate ceiling
of $10,000,000 (the “Cap”) (after which point the Solo Parties will have no
obligation to indemnify the Buyer under this Section 8(c)(i) with respect to
breaches of the representations and warranties identified in Sections 8(a)(ii)
and 8(a)(iii) from and against such Adverse Consequences in excess of the Cap).
Breaches of the covenants and breaches of the representations or warranties
listed in Section 8(a)(i) shall not be subject to the Basket or the Cap.

(ii) The Solo Parties, jointly and severally, agree to indemnify the Buyer from
and against the entirety of any Adverse Consequences the Buyer shall suffer in
respect of

 

26



--------------------------------------------------------------------------------

any Excluded Liability (including any liability of the Solo Parties that becomes
a liability of the Buyer under any bulk transfer law of any jurisdiction, under
any common law doctrine of de facto merger or successor liability, or otherwise
by operation of law).

(iii)

(A) Notwithstanding the above provisions of this Section 8(c) and anything
contained in this Agreement to the contrary, the Solo Parties agree to jointly
and severally indemnify and hold Buyer harmless from and against the imposition
of partial withdrawal liability, as such term is defined under section 4205 of
ERISA, imposed by PACE Industry Union-Management Pension Fund (“PIUMPF”) on
Buyer [**]. The indemnity obligations of the Solo Parties pursuant to this
Section 8(c)(iii) shall be subject to neither the Basket nor the Cap. In
addition, Section 8(e) and the first and last sentences of Section 8(f) shall
not apply to the indemnity obligations of the Solo Parties pursuant to this
Section 8(c)(iii). The foregoing limitations on the amount of the Solo Parties’
indemnification obligation shall be applied notwithstanding the actual amount of
the assessment.

(B) In the event withdrawal liability is imposed by PIUMPF on the Buyer for a
complete withdrawal under Section 4203 of ERISA that is triggered by or results
from any action of Buyer [**] the Solo Parties shall jointly and severally
indemnify the Buyer from such portion of such liability, subject to the Maximum
Withdrawal Indemnification. For the avoidance of doubt, the liability of the
Solo Parties under this Section 8(c)(iii) shall not in the aggregate exceed the
Maximum Withdrawal Indemnification.

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

27



--------------------------------------------------------------------------------

(C) Buyer agrees that, as a condition precedent to the Solo Parties’
indemnification obligation under this Section 8(c)(iii): (x) Buyer shall notify
the Solo Parties in writing within thirty business days of Buyer’s receipt of a
withdrawal liability assessment from PIUMPF [**] or of Buyer’s receipt of
written notification from PIUMPF that a withdrawal liability assessment [**];
(y) the Solo Parties are allowed an opportunity to review the accuracy of the
withdrawal liability assessment information in Buyer’s possession, including the
underlying assumptions, amount, timing, and form of payment including access to
information provided to Buyer by PIUMPF for underlying data as it relates to the
assessment and the Solo Parties’ responsibilities hereunder, prior to Buyer
responding to PIUMPF; (z) Buyer will cooperate with the Solo Parties to dispute
the amount of any such assessment provided that Buyer shall have the sole
discretion to enter into an agreement with PIUMPF regarding the amount of the
withdrawal liability; and (aa) in the event the Solo Parties’ indemnification
obligation arises under this Section 8(c)(iii), Buyer shall provide the Solo
Parties with documentation evidencing Buyer’s remittance of payment to PIUMPF
[**]. In the event the Solo Parties’ indemnification obligation under this
Section 8(c)(iii) arises, such obligation shall be satisfied by the Solo Parties
pursuant to the methodology applicable to Buyer as established by PIUMPF or as
agreed to between Buyer and PIUMPF; provided, however, that the Solo Parties’
reimbursement obligation shall be satisfied in the form of reimbursement to
Buyer for the allocable amount that Buyer has remitted to PIUMPF [**], within
three business days after Buyer has provided the Solo Parties with documentation
evidencing Buyer’s remittance of such payment to PIUMPF.

(D) The indemnification obligation of the Solo Parties under this
Section 8(c)(iii) shall not apply to any assertion or claim of a right to
contribution related solely to the imposition of withdrawal liability on a
facility [**]. Any such PIUMPF assessment shall be the obligation of Buyer
without a right of contribution from the Solo Parties. The Solo Parties’
indemnification obligation under this Section 8(c)(iii) shall apply to any event
[**] that occurs during the five years commencing with the date of the Closing
provided written notice if such event has been provided to the Solo Parties by
Buyer within such five year period. Notwithstanding the foregoing, the Solo
Parties shall continue to be secondarily liable to PIUMPF under Section 4204 of
ERISA.

(d) Indemnification Provisions for Benefit of the Solo Parties.

(i) In the event the Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, if there is an applicable survival
period pursuant to Section 8(b) above, provided that the Solo Parties make a
written claim for indemnification against the Buyer pursuant to Section 10(g)
below within the applicable survival period, then the Buyer agrees to indemnify
the Solo Parties from and against the entirety of any Adverse Consequences the
Solo Parties shall suffer through and after the

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

28



--------------------------------------------------------------------------------

date of the claim for indemnification caused proximately by the breach. With
respect to any breach by the Buyer of Section 6(e) of this Agreement during the
Multiemployer Plan Period, with respect to any Multiemployer Plan covering
Division Employees, in the event that the Solo Parties become secondarily liable
to any such Multiemployer Plan for any withdrawal liability the Solo Parties
would have had pursuant to section 4204 of ERISA (but for such section), the
survival period shall be the period beginning on the Closing Date and ending on
the last day of the applicable Multiemployer Plan Period.

(ii) The Buyer agrees to indemnify the Solo Parties from and against the
entirety of any Adverse Consequences the Solo Parties shall suffer in respect of
any Assumed Liability.

(iii) The Buyer agrees to indemnify the Solo Parties from and against the
entirety of any Adverse Consequences the Solo Parties shall suffer in respect of
the Transferred Employees’ participation in Employee Benefit Plans sponsored by
the Solo Parties during the Benefits Transition Period as set forth in
Section 6(c)(iii), provided that (y) the Solo Parties act in good faith and
provide the same level of service as in effect prior to the Closing Date, and
(z) the Solo Parties do not suffer such Adverse Consequences due to the gross
negligence or willful misconduct of any of the Solo Parties.

(e) Matters Involving Third Parties.

(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly (and in any event within
five business days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing (the “Third Party Claim Notice”).

(ii) The Indemnifying Party will have the right at any time within 30 days
following its receipt of a Third Party Claim Notice to assume and thereafter
conduct the defense of the Third Party Claim with counsel of its choice;
provided, however, that the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be withheld
unreasonably) unless the judgment or proposed settlement provides solely for the
payment of money damages and does not impose an injunction or other equitable
relief and the Indemnified Party receives an unconditional release with respect
to such claim or settlement.

(iii) Unless and until the Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 8(e)(ii) above, however, the Indemnified
Party may defend against the Third Party Claim in any manner it reasonably may
deem appropriate.

(iv) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party (not to be withheld
unreasonably).

 

29



--------------------------------------------------------------------------------

(f) Determination of Adverse Consequences. The Parties shall make appropriate
adjustments for liabilities to the extent accrued on the Working Capital
Statement (so as to directly reduce the Purchase Price), tax benefits as and
when actually received arising from facts and circumstances giving rise to
Adverse Consequences, and insurance proceeds actually received with respect to
Adverse Consequences for purposes of this Section 8. All indemnification
payments under this Section 8 shall be deemed adjustments to the Purchase Price.
Each Party shall use commercially reasonable efforts to mitigate any claim
asserted under this Section 8; provided, however, that under no circumstances
will any Party be under a duty to instigate litigation proceedings in connection
with such mitigation efforts.

(g) Exclusive Remedy. Except in the case of fraud, or with respect to any
equitable remedy to which a party may be entitled with respect to any claims or
causes of action arising from the breach of any covenants or agreements of a
party hereto that is to be performed subsequent to the Closing, the Buyer and
the Solo Parties acknowledge and agree that the foregoing indemnification
provisions in this Section 8 shall be the exclusive remedy of the Buyer and the
Solo Parties with respect to the Division, the Division Subsidiaries, and the
transactions contemplated by this Agreement.

(h) Environmental Remedies. Without limiting the generality of Section 8(g),
above, the Buyer understands and agrees that its right to indemnification under
Section 8(c) for breach of the representations and warranties contained in
Section 3(q) shall constitute its sole and exclusive remedy against the Solo
Parties with respect to any environmental, health, or safety matter relating to
the past, current or future facilities, properties or operations of the
Division, the Division Subsidiaries, and all of their respective predecessors or
Affiliates, including without limitation any such matter arising under any
Environmental, Health, and Safety Requirements. Aside from such right to
indemnification, the Buyer hereby waives any right, whether arising at law or in
equity, to seek contribution, cost recovery, damages, or any other recourse or
remedy from the Solo Parties, and hereby releases the Solo Parties from any
claim, demand or liability, with respect to any such environmental, health, or
safety matter (including without limitation any arising under any Environmental,
Health, and Safety Requirements and including without limitation any arising
under the Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), any analogous state law, or the common law.

9. TERMINATION.

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(i) the Buyer and the Solo Parties may terminate this Agreement by mutual
written consent at any time prior to the Closing;

(ii) the Buyer may terminate this Agreement by giving written notice to the Solo
Parties at any time prior to the Closing in the event (A) the Solo Parties have
within the then previous five business days given the Buyer any notice pursuant
to Section 5(e)(i) and (ii) above and (B) the development that is the subject of
the notice has had a Material Adverse Effect;

 

30



--------------------------------------------------------------------------------

(iii) the Buyer may terminate this Agreement by giving written notice to the
Solo Parties at any time prior to the Closing (A) in the event the Solo Parties
have breached any representation, warranty, or covenant contained in this
Agreement in any material respect, and such breach would cause the condition set
forth in Section 7(a)(i) to not be satisfied, the Buyer has notified the Solo
Parties of the breach, and the breach has continued without cure for a period of
30 days after the notice of breach or (B) if the Closing shall not have occurred
on or before October 15, 2007, by reason of the failure of any condition
precedent under Section 7(a) hereof (unless the failure results primarily from
the Buyer itself breaching any representation, warranty, or covenant contained
in this Agreement); and

(iv) the Solo Parties may terminate this Agreement by giving written notice to
the Buyer at any time prior to the Closing (A) in the event the Buyer has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Solo Parties have notified the Buyer of
the breach, and the breach has continued without cure for a period of 30 days
after the notice of breach or (B) if the Closing shall not have occurred on or
before October 15, 2007, by reason of the failure of any condition precedent
under Section 7(b) hereof (unless the failure results primarily from the Solo
Parties breaching any representation, warranty, or covenant contained in this
Agreement).

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in willful breach); provided, however, that the
confidentiality provisions contained in Section 5(d) above shall survive
termination.

10. MISCELLANEOUS.

(a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Party prior to making the
disclosure).

(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns. For the avoidance of doubt, no Division Employees, former
Division Employees, or Transferred Employees shall be third party beneficiaries
of this Agreement nor shall any such employee have any rights pursuant to this
Agreement.

(c) Entire Agreement. This Agreement (including the Exhibits and Disclosure
Schedule referred to herein), together with the Confidentiality Agreement and
the Equity Commitment Letter, constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, written or oral, to the extent they related in any
way to the subject matter hereof.

 

31



--------------------------------------------------------------------------------

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

If to the Solo Parties:   SF Holdings Group, Inc.   c/o Solo Cup Company   1700
Old Deerfield Road   Highland Park, IL 60035   Attn:   General Counsel Copy to:
  Bell, Boyd & Lloyd LLP   70 West Madison Street   Suite 3100   Chicago, IL
60602   Attn:   J. Craig Walker     David P. Glatz If to the Buyer:     c/o
Kohlberg & Company   111 Radio Circle   Mt. Kisco, New York 10549  
Facsimile No.: (914) 241-7476   Attn:   Gordon Woodward     Seth Hollander Copy
to:   Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas
  New York, New York 10019-6064   Facsimile No.: (212) 492-0570   Attention:  
Angelo Bonvino

 

32



--------------------------------------------------------------------------------

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Solo Parties. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k) Expenses. Each of the Solo Parties, on the one hand, and the Buyer, on the
other hand, will bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby; provided, however, that the Solo Parties, jointly and
severally, will be solely liable for retention or stay bonuses or similar
payments to any Person as a result of the consummation of the transactions
contemplated by this Agreement.

(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

(m) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(n) Tax Matters.

(i) Any agreement between the Solo Parties (other than the Division
Subsidiaries) and any of the Division Subsidiaries regarding allocation or
payment of taxes or amounts in lieu of taxes shall be deemed terminated at and
as of the Closing.

 

33



--------------------------------------------------------------------------------

(ii) The Solo Parties will be responsible for the preparation and filing of all
tax returns for the Division and the Division Subsidiaries for all periods as to
which tax returns are due after the Closing Date (including the consolidated,
unitary, and combined tax returns of the Solo Parties that include the
operations of the Division and the Division Subsidiaries) for any period ending
on or before the Closing Date. The Solo Parties will make all payments required
with respect to any such tax return.

(iii) The Buyer will be responsible for the preparation and filing of all tax
returns for the Division and the Division Subsidiaries for all periods as to
which tax returns are due after the Closing Date (other than (x) for taxes with
respect to periods for which the consolidated, unitary, and combined tax returns
of the Solo Parties will include the operations of the Division and the Division
Subsidiaries and (y) tax returns described above in Section 10(n)(ii)). The
Buyer will make all payments required with respect to any such tax return;
provided, however, that the Solo Parties will reimburse the Buyer concurrently
therewith to the extent any payment the Buyer is making relates to the
operations of any of the Division and the Division Subsidiaries for any period
ending on or before the Closing Date.

(iv) For purposes of this Agreement, in the case of any taxes of the Division
and the Division Subsidiaries that are payable with respect to any tax period
that begins before and ends after the Closing Date (a “Straddle Period”), the
portion of any such taxes that are allocable to the portion of the Straddle
Period ending on the Closing Date shall: (i) in the case of taxes that are
either (1) based upon or related to income or receipts, or (2) imposed in
connection with any sale, transfer, or assignment or any deemed sale, transfer,
or assignment of property (real or personal, tangible, or intangible), be deemed
equal to the amount that would be payable if the tax year or period ended on the
Closing Date; and (ii) in the case of all other taxes, be deemed to be the
amount of such taxes for the entire Straddle Period (or, in the case of such
taxes determined on an arrears basis, the amount of such taxes for the
immediately preceding tax period) multiplied by a fraction the numerator of
which is the number of calendar days in the portion of the Straddle Period
ending on the Closing Date and the denominator of which is the number of
calendar days in the entire Straddle Period.

(v) The Solo Parties shall have furnished the Buyer with a certificate stating
that the Solo Parties are not “foreign” persons within the meaning of section
1445 of the Code, which certificate shall set forth all information required by,
and otherwise be executed in accordance with, Treasury Regulation section
1.1445-2(b)(2).

(o) Employee Benefits Matters.

(i) The Buyer will become a contributing employer to the Multiemployer Plan and
will adopt and assume at and as of the Closing each of the Employee Benefit
Plans (excluding any retiree medical plan or arrangement) that the Solo Parties
maintain with respect to any Division Employee (including each trust, insurance
contract, annuity contract, or other funding arrangement that the Solo Parties
have established with respect thereto) which are exclusive to the Division
(collectively, the “Exclusive Plans”). The Buyer will ensure that the
Transferred Employees are credited with their employment

 

34



--------------------------------------------------------------------------------

with any of the Solo Parties prior to the Closing Date the same as employment
with any of the Buyer and its Affiliates from and after the Closing Date for
purposes of eligibility, vesting, and benefit accrual (except as would result in
a duplication of benefits) under the employee benefit plans of Buyer. The Solo
Parties will transfer (or cause the appropriate plan administrator through the
trustee, if any, to transfer) to the Buyer (or applicable trustee) at and as of
the Closing all of the corresponding assets associated with the Exclusive Plans
and at that time the Buyer shall assume all liabilities associated with such
Division Employees with respect to such Exclusive Plans. With respect to each
Multiemployer Plan, the Parties shall take all actions necessary to comply with
the requirements of ERISA section 4204. The Solo Parties shall indemnify and
hold Buyer harmless for all operational errors associated with the
administration of the Exclusive Plans prior to the Closing.

(ii) For each Employee Benefit Plan that is not exclusive to the Division
(collectively, the “Shared Plans”), the Solo Parties agree to permit each
Transferred Employee to effect a “direct rollover” (within the meaning of
section 401(a)(31) of the Code) of his or her account balances under any Shared
Plan of the Solo Parties that is a defined contribution plan intended to qualify
under section 401(a) of the Code, including a qualified cash or deferred
arrangement under section 401(k) of the Code (the “Solo 401(k) Plan”) if such
rollover is elected in accordance with applicable law by such Transferred
Employee. The Buyer agrees to establish a defined contribution plan that
includes a qualified cash or deferred arrangement within the meaning of section
401(k) of the Code (the “Buyer 401(k) Plan”) to accept a direct rollover to the
Buyer 401(k) Plan of such Transferred Employee’s account balances under the
Seller 401(k) Plan if such rollover is elected in accordance with applicable law
by such Transferred Employee.

(iii) Pursuant to Section 5(j), and subject to Section 6(c)(iii), as of the
Closing Date or November 1, 2007, the Buyer shall cause each Transferred
Employee to be credited under the Buyer’s Flexible Spending Account Plan
(“Buyer’s FSA”) with amounts available for reimbursement between the Closing
Date and December 31, 2007 equal to such amounts as were credited under the Solo
Parties’ Flexible Spending Account (“Solo FSA”) with respect to such Transferred
Employee immediately prior to the Closing Date. The Buyer shall give effect
under the Buyer’s FSA to calendar year 2007 elections made by the Transferred
Employees with respect to the Solo FSA.

(iv) Pursuant to Section 5(j), and subject to Section 6(c)(iii), as of the
Closing Date or November 1, 2007, the Buyer shall cause each Transferred
Employee to be credited under the Buyer’s Major Medical Plan (“Buyer’s Medical
Plan”) with the amount of the Transferred Employees’ co-pays, deductibles and
similar cost-sharing amounts paid under the Solo Parties’ Major Medical Plan
(“Solo Medical Plan”) as a condition of the Transferred Employees’ entitlement
to medial coverage between January 1, 2007 and the Closing Date. The Buyer shall
also give effect under the Buyer’s Medical Plan to calendar year 2007 elections
made by the Transferred Employees with respect to the Solo Medical Plan. Buyer
shall cause any pre-existing condition limitation exclusions and any other
limitations or exclusions applicable to the Transferred Employees under Buyer’s
Medical Plan to be waived.

 

35



--------------------------------------------------------------------------------

(p) Bulk Transfer Laws. Without limiting its right to indemnity under Article 8,
the Buyer acknowledges that the Solo Parties will not comply with the provisions
of any bulk transfer laws of any jurisdiction in connection with the
transactions contemplated by this Agreement.

(q) Arbitration. Any controversy or claim arising out of, relating to, or in
connection with this Agreement or any related agreement shall be settled by
arbitration in accordance with the following provisions:

(i) The agreement of the Parties to arbitrate covers all disputes of every kind
relating to or arising out of this Agreement, any related agreement, or any of
the transactions contemplated hereby, including the interpretation, breach,
termination, or validity hereof or thereof, except that any Party may apply to
any court of competent jurisdiction for emergency or provisional relief in order
to prevent irreparable harm to such Party pending the appointment of the
arbitrators hereunder, including a temporary restraining order, preliminary
injunction, or other similar relief, in connection with any matter for which
equitable relief is specifically provided in this Agreement or any other related
agreement. Disputes include actions for breach of contract with respect to this
Agreement or the related agreements, as well as any claim based upon tort or any
other causes of action relating to the negotiation, execution, delivery, or
performance of this Agreement or to the transactions contemplated hereby, such
as claims based upon an allegation of fraud or misrepresentation and claims
based upon a federal or state statute. In addition, the arbitrators selected
according to the procedures set forth below shall determine the arbitrability of
any matter covered by this Section 10(q), and their decision shall be final and
binding on the Parties.

(ii) The forum for the arbitration shall be Chicago, Illinois.

(iii) The governing law for the arbitration shall be the law of the State of
Delaware, without reference to its conflicts of laws provisions.

(iv) There shall be three arbitrators, unless the Parties are able to agree on a
single arbitrator. In the absence of such agreement within ten days after the
initiation of an arbitration proceeding, the Solo Parties shall select one
arbitrator and the Buyer shall select one arbitrator, and those two arbitrators
shall then select, within ten days, a third arbitrator. If those two arbitrators
are unable to select a third arbitrator within such ten-day period, a third
arbitrator shall be appointed from the commercial panel of the American
Arbitration Association in accordance with the selection rules of the American
Arbitration Association. The decision in writing of at least two of the three
arbitrators shall be final and binding upon the Parties, unless the arbitrators
shall have committed a gross and manifest error with respect to applicable law,
in which case a party may appeal such error to the Federal District Court for
the Northern District of Illinois. The Parties submit to the exclusive
jurisdiction of such court in connection with any such appeal, and waive any and
all objections to such jurisdiction that it may have under the laws of the
United States or of any state.

 

36



--------------------------------------------------------------------------------

(v) The rules of arbitration shall be the Commercial Arbitration Rules of the
American Arbitration Association, as modified by any other instructions that the
Parties may agree upon at the time. If there is any conflict between those Rules
and the provisions of this section, the provisions of this section shall
prevail.

(vi) The arbitrators’ decision shall be in writing and shall provide a reasoned
basis, including all relevant findings of fact and conclusions of law, for the
resolution of each dispute and for any award.

(vii) Each Party to any arbitration pursuant to this Section 10(q) shall pay the
fees and expenses of the arbitrator selected by such Party, and shall share
equally the fees and expenses of the American Arbitration Association and the
third arbitrator contemplated by Section 10(q)(iv).

(viii) The arbitrators shall have power and authority to award any remedy or
judgment that could be awarded by a court of law in Illinois. The award rendered
by arbitration shall be final and binding upon the Parties, and judgment upon
the award may be entered in any court of competent jurisdiction in the United
States. Notwithstanding the foregoing, the arbitrators shall have no authority
to award any remedy or judgment that is expressly proscribed by this Agreement.

***[Signature page follows.]***

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

KHOF ACQUISITIONS, INC. By:  

/s/ Seth H. Hollander

Print Name:   Seth H. Hollander Title:   Vice President SOLO CUP COMPANY By:  

/s/ Robert M. Korzenski

Print Name:   Robert M. Korzenski Title:   Chief Executive Officer and President
SF HOLDINGS GROUP, INC. By:  

/s/ Robert M. Korzenski

Print Name:   Robert M. Korzenski Title:   Chief Executive Officer and President
SOLO CUP OPERATING CORPORATION By:  

/s/ Robert M. Korzenski

Print Name:   Robert M. Korzenski Title:   Chief Executive Officer and President

Signature Page to Asset Purchase Agreement

 

38



--------------------------------------------------------------------------------

APPENDIX A

Defined Terms

“Acquired Assets” means all of the right, title, and interest that the Solo
Parties possess in and to all of the assets constituting or that are used or
held for use primarily or exclusively by the Division, including all of its
(a) real property, leaseholds and subleaseholds therein, improvements, fixtures,
and fittings thereon, and easements, rights-of-way, and other appurtenants
thereto (such as appurtenant rights in and to public streets), (b) tangible
personal property (such as machinery, equipment, inventories of raw materials
and supplies, manufactured and purchased parts, goods in process and finished
goods, furniture, automobiles, trucks, tractors, trailers, tools, jigs, and
dies), (c) Intellectual Property, goodwill associated therewith, licenses and
sublicenses granted and obtained with respect thereto, and rights thereunder,
remedies against infringements thereof, and rights to protection of interests
therein under the laws of all jurisdictions, (d) leases, subleases, and rights
thereunder, (e) agreements, contracts, indentures, mortgages, instruments,
Security Interests, guaranties, other similar arrangements, and rights
thereunder, (f) accounts, notes, and other receivables, (g) securities
(including the capital stock in CEGI (Hong Kong) Limited), (h) claims, deposits,
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment (including any such item relating to
the payment of taxes), (i) franchises, approvals, permits, licenses, orders,
registrations, certificates, variances, and similar rights obtained from
governments and governmental agencies, (j) books, records, ledgers, files
(including personnel files), documents, correspondence, lists, plats,
architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials, and (k) rights in and with respect to the assets associated
with its Exclusive Plans and, solely with respect to the Division Employees who
will be employed by the Buyer after Closing, rights in and with respect to the
assets associated with the Shared Plans; provided, however, that the Acquired
Assets shall not include (i) the corporate charter, qualifications to conduct
business as a foreign corporation, arrangements with registered agents relating
to foreign qualifications, taxpayer and other identification numbers, seals,
minute books, stock transfer books, blank stock certificates, and other
documents relating to the organization, maintenance, and existence of any of the
Solo Parties as a corporation, (ii) any Cash, (iii) any rights to any work
product produced by any artist or designer employed by the Solo Parties, but
only to the extent that such work product is not owned by a Solo Party, (iv) any
of the rights of the Solo Parties under this Agreement, or (v) any assets of the
Solo Parties not used primarily or exclusively in the operation of the Division.

“Actual Value” has the meaning set forth in Section 2(f)(iii)(C).

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, liabilities,
obligations, taxes, liens, losses, expenses, and fees, including court costs and
reasonable attorneys’ fees and expenses.

[**]

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

A-1



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Affiliated Group” means any affiliated group within the meaning of Code section
1504.

“Agreement” has the meaning set forth in the preface above.

“Assumed Liabilities” means all liabilities and obligations of the Solo Parties
to the extent that they relate to the operation of the Division (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due), including (a) all liabilities of the Solo Parties for
one-half of any transfer, sales, use, and other non-income taxes arising in
connection with the consummation of the transactions contemplated hereby,
(b) all liabilities and obligations of the Solo Parties that relate to the
operation of the Division under the agreements, contracts, leases, licenses, and
other arrangements referred to in the definition of Acquired Assets, (c) all
liabilities and obligations of any of the Solo Parties under the Exclusive Plans
and, solely with respect to the Division Employees who will be employed by the
Buyer after Closing, all liabilities and obligations, to the extent included as
current liabilities on the Working Capital Statement, of any of the Solo Parties
under the Shared Plans, (d) all liabilities and obligations of any of the Solo
Parties that relate to the operation of the Division with respect to
environmental matters, including without limitation those arising under
Environmental, Health, and Safety Requirements, (e) subject to Buyer’s right to
indemnity under Section 8(c)(iii), any withdrawal liability assessed under Title
IV of ERISA associated with the Multiemployer Plan covering current and former
Division Employees, (f) to the extent required by the Buyer or its financing
sources, the costs of any environmental consultants engaged by the Solo Parties
to perform environmental consulting and to conduct Phase I reports with respect
to the Division Real Property, and (g) all other liabilities and obligations of
the Solo Parties that relate to the operation of the Division as set forth in
the Disclosure Schedule; provided, however, that the Assumed Liabilities shall
not include any Excluded Liabilities.

“Basket” has the meaning set forth in Section 8(c)(i).

“Benefits Transition Period” has the meaning set forth in Section 6(c)(iii).

“Bond” means a bond issued by a corporate surety company that is an acceptable
surety for purposes of section 412 of ERISA, or an amount held in escrow by a
bank or similar financial institution satisfactory to the applicable
Multiemployer Plan, which bond or escrow shall be paid to such Multiemployer
Plan if the Buyer withdraws from such Multiemployer Plan, or fails to make a
contribution to such Multiemployer Plan when due, at any time during the
Multiemployer Plan Period, in accordance with section 4204 of ERISA.

“Buyer” has the meaning set forth in the preface above.

“Buyer 401(k) Plan” has the meaning set forth in Section 10(o)(ii).

“Buyer’s FSA” has the meaning set forth in Section 10(o)(iii).

“Buyer’s Medical Plan” has the meaning set forth in Section 10(o)(iv).

 

A-2



--------------------------------------------------------------------------------

“Cap” has the meaning set forth in Section 8(c)(i).

“Cash” means cash and cash equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.

“CBAs” has the meaning set forth in Section 5(g).

“CEGI” has the meaning set forth in Section 3(a).

“CERCLA” has the meaning set forth in Section 8(h).

“Closing” has the meaning set forth in Section 2(d).

“Closing Date” has the meaning set forth in Section 2(d).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code section 4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competing Business” has the meaning set forth in Section 6(d)(i).

“Confidential Information” has the meaning ascribed to the terms “Evaluation
Material” and “Confidential Material” pursuant to the Confidentiality
Agreements.

“Confidentiality Agreements” has the meaning set forth in Section 5(d).

“Covered Division Employees” has the meaning set forth in Section 6(h).

“Covered Solo Employees” has the meaning set forth in Section 6(i).

“Customer and Supplier Agreements” has the meaning set forth in
Section 3(t)(iii).

“Debt Financing” has the meaning set forth in Section 4(e).

“Debt Financing Documents” has the meaning set forth in Section 4(e).

“Deferred Intercompany Transaction” has the meaning set forth in Reg. section
1.1502-13.

“Disclosure Schedule” has the meaning set forth in Section 3.

“Division” has the meaning set forth in the preface above.

“Division Employee” means any employee of any of the Solo Parties who devotes
substantially all of his or her working time to the Division.

“Division Real Property” has the meaning set forth in Section 3(k)(i).

 

A-3



--------------------------------------------------------------------------------

“Draft Working Capital Statement” has the meaning set forth in Section 2(f)(i).

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA section 3(3)) and any other material employee benefit plan,
program or arrangement of any kind that covers or relates to any current or
former Division Employee.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA section 3(1).

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, and ordinances concerning public health
and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, as such requirements are enacted and in effect on or prior to the
Closing Date.

“Equity Commitment Letter” has the meaning set forth in Section 4(e).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity which is, or at any applicable time was, a
member of (A) a controlled group of corporations (as defined in section 414(b)
of the Code), (B) a group of trades or businesses under common control (as
defined in section 414(c) of the Code), or (C) an affiliated service group (as
defined in section 414(m) of the Code or the regulations under Section 414(o) of
the Code), any of which includes or included the Solo Parties.

“ERISA Affiliate Liability” means any liability of the Solo Parties that arises
under or relates to any employee benefit plan or arrangement that is subject to
Title IV of ERISA, section 302 of ERISA, section 412 of the Code, COBRA, or any
other statute or regulation that imposes liability on a so-called “controlled
group” basis with or without reference to any provision of section 414 of the
Code or section 4001 of ERISA, including by reason of the Solo Parties’
affiliation with any of its ERISA Affiliates or the Buyer being deemed a
successor to any ERISA Affiliate of the Solo Parties, which has been maintained,
sponsored, or contributed to by any ERISA Affiliate of the Solo Parties, other
than any liability (i) with respect to the Exclusive Plans that are expressly
assumed by the Buyer pursuant to Section 10(o) of this Agreement, and
(ii) expressly assumed by the Buyer with respect to the Multiemployer Plan to
which Buyer will become a contributing employer pursuant to Section 10(o) of
this Agreement.

“Estimated Net Working Capital” means $60,500,000.

“Excess Loss Account” has the meaning set forth in Reg. section 1.1502-19.

“Excluded Liabilities” means (i) any liability of the Solo Parties for taxes
(with respect to the Division or otherwise) for periods prior to the Closing,
(ii) any liability of the Solo Parties for any Income Taxes arising because the
Solo Parties are transferring the Acquired Assets, because any of the Solo
Parties has an Excess Loss Account in the stock of any of the Division

 

A-4



--------------------------------------------------------------------------------

Subsidiaries, or because any of the Solo Parties has deferred gain on any
Deferred Intercompany Transaction, (iii) any liability or obligation of the Solo
Parties under this Agreement, (iv) any liability or obligation of the Solo
Parties related to assets of the Solo Parties that are not Acquired Assets or
any liability or obligation of the Solo Parties related to former operations of
the Division or the operation of the businesses of the Solo Parties other than
the Division, (v) Indebtedness, (vi) any change of control, retention,
severance, or stay bonuses payable to any Person as a result of the consummation
of the transactions contemplated by this Agreement, (vii) all liabilities of the
Solo Parties for one-half of any transfer, sales, use, and other non-income
taxes arising in connection with the consummation of the transactions
contemplated hereby, (viii) the costs associated with the audit of the Financial
Statements conducted by KPMG LLP, (ix) any ERISA Affiliate Liability, and
(x) any liability or obligation of any Party in connection with the engagement
of Goldman, Sachs & Co. by the Solo Parties or any Affiliate thereof in
connection with the transactions contemplated hereunder.

“Exclusive Plans” has the meaning set forth in Section 10(o)(i).

“Financial Statements” has the meaning set forth in Section 3(g).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“High Value” has the meaning set forth in Section 2(f)(iii)(B).

“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.

“Indebtedness” means (i) amounts owing as deferred purchase price for property
or services, including all seller notes and “earn-out” payments,
(ii) indebtedness for borrowed money or indebtedness evidenced by any note,
bond, debenture, mortgage, or other debt instrument or debt security,
(iii) obligations under any interest rate, currency, or other hedging agreement,
(iv) obligations under any performance bond or letter of credit, but only to the
extent drawn or called, (v) all capitalized lease obligations as determined
under GAAP, and (vi) guarantees with respect to any indebtedness of any other
Person of a type described in clauses (i) through (vi) above.

“Indemnified Party” has the meaning set forth in Section 8(e).

“Indemnifying Party” has the meaning set forth in Section 8(e).

“Intellectual Property” means all of the following, as they exist anywhere in
the world: (a) trademarks, service marks, trade dress, trade names, brand names,
designs, logos, or

 

A-5



--------------------------------------------------------------------------------

corporate names, whether registered or unregistered, and all goodwill related
thereto; (b) copyrights and mask works; (c) patents, inventions, designs,
improvements and other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations, or interferences thereof);
(d) trade secrets, know-how, processes, procedures, databases, confidential
business information and other proprietary information and rights (whether or
not patentable or subject to copyright, mask work, or trade secret protection);
(e) domain names, Internet addresses and other computer identifiers; (f) any
other similar type of proprietary or intellectual property right; and (g) all
applications and registrations for any of the foregoing, including all renewals
and extensions thereof.

“Knowledge” means actual knowledge without independent investigation. With
respect to the Solo Parties, “Knowledge” means the actual knowledge, without
independent investigation, of any of Robert Korzenski, Jeffrey Cunningham,
Jennifer Terreau, or Gregory Stickelmaier, assuming the reasonable discharge of
such person’s professional responsibilities.

“Labor Laws” means any and all applicable foreign, federal, state, and local
Legal Requirements relating to employment, employment standards, employment of
minors, employment discrimination, health and safety, labor relations,
withholding, wages and hours, workplace safety, insurance and/or pay equity.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, ordinance, principle
of common law, code, regulation, statute, or treaty.

“Lender” has the meaning set forth in Section 4(e).

“Licensed Intellectual Property” has the meaning set forth in Section 3(l)(ii).

“Low Value” has the meaning set forth in Section 2(f)(iii)(A).

“Mail” has the meaning set forth in Section 6(j).

“Material Contracts” has the meaning set forth in Section 3(m).

“Material Adverse Effect” means any change or effect that is materially adverse
to the assets, properties, business, operations, liabilities, results of
operations, or financial condition of the Division, other than as a result of
(i) changes generally adversely affecting the United States economy or the
disposable tableware products industry that do not disproportionately affect the
Division relative to other businesses in the disposable tableware products
industry, (ii) performance by the Solo Parties of their obligations under this
Agreement, (iii) the announcement or pendency of the transactions contemplated
by this Agreement, (iv) war or the outbreak of hostilities, terrorist attacks,
or similar events, in each case that do not disproportionately affect the
Division relative to other businesses in the disposable tableware products
industry, or (v) changes in applicable law or accounting principles.

“Maximum Withdrawal Indemnification” has the meaning set forth in
Section 8(c)(iii)(A).

 

A-6



--------------------------------------------------------------------------------

“Most Recent Financial Statements” has the meaning set forth in Section 3(g).

“Most Recent Fiscal Month End” has the meaning set forth in Section 3(g).

“Most Recent Fiscal Year End” means the fiscal year ended December 31, 2006.

“Multiemployer Plan” has the meaning set forth in ERISA section 3(37).

“Multiemployer Plan Period” means, with respect to each Multiemployer Plan
covering Division Employees, the period of five plan years commencing with the
first plan year beginning after the Closing Date.

“Net Working Capital” means the difference between the amount of current assets
and the amount of current liabilities of the Division as of the Closing Date,
determined in accordance with EXHIBIT C.

“Non-Compete Period” has the meaning set forth in Section 6(d)(i).

“Ordinary Course of Business” means the ordinary course of business of the
Division consistent with past custom and practice (including with respect to
quantity and frequency).

“Owned Intellectual Property” has the meaning set forth in Section 3(l)(i).

“Party” or “Parties” has the meaning set forth in the preface to this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

“PIUMPF” has the meaning set forth in Section 8(c)(iii)(A).

“Preliminary Purchase Price” has the meaning set forth in Section 2(c).

“Purchase Price” has the meaning set forth in Section 2(g).

“Reportable Event” has the meaning set forth in ERISA section 4043.

“Required Bond Amount” means, with respect to each Bond, the greater of (a) the
average annual contribution required to be made by the Solo Parties with respect
to the Division under the applicable Multiemployer Plan for the three plan years
preceding the plan year in which the Closing occurs, or (b) the annual
contribution that the Solo Parties were required to make with respect to the
Division under the applicable Multiemployer Plan for the last plan year before
the plan year in which the Closing occurs, in accordance with section 4204 of
ERISA, provided that such amount shall not exceed $[**].

“Required Consents” has the meaning set forth in Section 5(b).

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

A-7



--------------------------------------------------------------------------------

“Restrictive Covenant” has the meaning set forth in Section 6(d)(ii).

“SCOC” has the meaning set forth in the preface above.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for taxes not yet due and payable or for taxes that the
taxpayer is contesting in good faith through appropriate proceedings,
(c) purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other statutory liens arising in the Ordinary Course of
Business and not incurred in connection with Indebtedness and do not materially
affect the use of, or diminish the value of, any Acquired Asset (the Security
Interests referred to in clauses (a) – (d) are referred to herein as “Permitted
Security Interests.”

“SF Holdings” has the meaning set forth in the preface above.

“Shared Plans” has the meaning set forth in Section 10(o)(ii).

“Solo 401(k) Plan” has the meaning set forth in Section 10(o)(ii).

“Solo Cup” has the meaning set forth in the preface above.

“Solo FSA” has the meaning set forth in Section 10(o)(iii).

“Solo Medical Plan” has the meaning set forth in Section 10(o)(iv).

“Solo Parties” has the meaning set forth in the preface to this Agreement.

“Solo Plans” has the meaning set forth in Section 6(c)(iii).

“Straddle Period” has the meaning set forth in Section 10(n)(iv).

“Subsidiary” means any corporation or other entity with respect to which a
specified Person (or a Subsidiary thereof) owns a majority of the common stock
or other form of equity, as appropriate, or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Third Party Claim” has the meaning set forth in Section 8(e).

“Third Party Claim Notice” has the meaning set forth in Section 8(e).

“Top Customers” has the meaning set forth in Section 3(t)(i).

“Top Suppliers” has the meaning set forth in Section 3(t)(ii).

“Transferred Employees” has the meaning set forth in Section 5(j).

“Transition Benefits Escrow Amount” has the meaning set forth in
Section 6(c)(iii).

 

A-8



--------------------------------------------------------------------------------

“Transition Services Agreement” has the meaning set forth in Section 7(a)(vi).

“WARN” means the Worker Adjustment and Retaining Notification Act, 29 U.S.C.
section 2101 et seq., its related regulations, and any and all comparable and
applicable state laws regarding plant closings and mass layoffs.

“Working Capital Statement” has the meaning set forth in Section 2(f)(ii).

 

A-9